LOAN AGREEMENT

by and among

G&E HEALTHCARE REIT 5995 PLAZA DRIVE, LLC,
G&E HEALTHCARE REIT ACADEMY, LLC,
G&E HEALTHCARE REIT EPLER PARKE BUILDING B, LLC,
G&E HEALTHCARE REIT NUTFIELD PROFESSIONAL CENTER, LLC
and
G&E HEALTHCARE REIT MEDICAL PORTFOLIO 2, LLC,
as Borrower,

the Lenders Party Hereto, and

WACHOVIA FINANCIAL SERVICES, INC,
as Administrative Agent

with

WACHOVIA CAPITAL MARKETS, LLC,
As Lead Arranger and Sole Bookrunner

dated as of

June 24, 2008

1

TABLE OF CONTENTS

Page

2

LOAN AGREEMENT

This Loan Agreement is made as of June 24, 2008 by and among G&E HEALTHCARE REIT
5995 PLAZA DRIVE, LLC, a Delaware limited liability company (“UnitedHealth Group
Building Borrower”), G&E HEALTHCARE REIT ACADEMY, LLC, a Delaware limited
liability company (“Academy Medical Center Borrower”), G&E HEALTHCARE REIT EPLER
PARKE BUILDING B, LLC, a Delaware limited liability company (“Epler B
Borrower”), G&E HEALTHCARE REIT NUTFIELD PROFESSIONAL CENTER, LLC, a Delaware
limited liability company (“Nutfield Professional Park Borrower”), (“North Texas
Neurology Borrower”) and G&E HEALTHCARE REIT MEDICAL PORTFOLIO 2, LLC, a
Delaware limited liability company (“Cirrus Borrower” and both individually and
collectively with UnitedHealth Group Building Borrower, Academy Medical Center
Borrower, Epler B Borrower, and Nutfield Professional Park Borrower,
“Borrower”), whose address is c c/o Triple Net Properties, LLC, 1551 N. Tustin
Avenue, Suite 300, Santa Ana, California 92705, the Lenders party hereto from
time to time (the “Lenders”) and WACHOVIA FINANCIAL SERVICES, INC., a North
Carolina corporation, whose address is c/o Wachovia Bank, N.A., Real Estate
Financial Services, General Banking Group, Mail Code: CA 6233, 15750 Alton
Parkway, Irvine, California 92618 (“Administrative Agent”).

RECITALS

A. Borrower has acquired or will acquire fee simple title to that certain real
property described in Exhibits A-1 through A-7 attached hereto.

B. Borrower has requested that the Lenders extend credit to it for the financing
and operation of the Projects (as defined herein).

C. The Lenders are prepared to extend such credit in accordance with and subject
to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the Borrower, the Lenders and the Administrative Agent, each
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the meanings set
forth below:

"Academy Medical Center Project” shall mean the Academy Medical Center Property
and the Improvements thereon.

"Academy Medical Center Property” shall mean the real property described in
Exhibit A-2 attached hereto.

"Adjusted Loan Basis” means, with respect to each Project, the amount set forth
opposite the reference to such Project in Schedule 1.1(A) under the caption
“Loan Basis,” and as such Loan Basis may be increased or decreased pursuant to
the terms hereof.

"Administrative Agent” has the meaning set forth in the preamble hereof and
shall include any successor administrative agent appointed pursuant to
Section 12.6.

"Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

"Aggregate Commitment” means the aggregate Commitments of all the Lenders, which
is $50,321,500.00.

"Agreement” shall mean this Loan Agreement, as the same may be amended,
modified, supplemented, renewed and restated from time to time.

"Appraisal” shall mean an appraisal of the “as is” value of the Properties and
the Improvements (i) ordered by Administrative Agent, (ii) prepared by an
appraiser satisfactory to Administrative Agent, (iii) in compliance with all
federal and state standards for appraisals, (iv) reviewed by Administrative
Agent and (v) in form and substance satisfactory to Administrative Agent in its
sole and absolute discretion; provided, however, that in reviewing such
appraisals and applying such discretion, Administrative Agent will act in good
faith and will consistently apply the standards generally used by Administrative
Agent in the normal course of its real estate lending business in order to
review and evaluate appraisals.

"Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.1), and accepted by Administrative Agent, in
substantially the form of Exhibit B or any other form approved by Administrative
Agent.

"Borrower” has the meaning set forth in the preamble hereof.

"Borrowing Date” means any Business Day specified pursuant to Section 4.3 as a
date on which the Lenders make a disbursement of the Loans hereunder.

"Budget” shall mean the cost breakdown/budget for the Loans attached hereto as
Exhibit C, which shall set forth the costs to be paid with the Loans.

"Business Day” means (a) with respect to any borrowing or payment of Loans, a
day (other than a Saturday or Sunday) on which banks generally are open in
Charlotte, North Carolina for the conduct of substantially all of their
commercial lending activities and on which dealings in Dollars are carried on in
the London interbank market and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Charlotte, North
Carolina for the conduct of substantially all of their commercial lending
activities.

"Calendar Month” shall mean any of the twelve (12) calendar months of the year.
With respect to any payment or obligation that is due or required to be
performed within a specified number of Calendar Months, then such payment or
obligation shall become due on the day in the last of such specified number of
Calendar Months that corresponds numerically to the date on which such payment
or obligation was incurred or commenced; provided, however, that with respect to
any obligation that was incurred or commenced on the 29th, 30th or 31st day of
any Calendar Month and if the Calendar Month in which such payment or obligation
would otherwise become due does not have a numerically corresponding date, such
obligation shall become due on the first Business Day of the next succeeding
Calendar Month.

"CC&R’s” shall mean any and all covenants, conditions, restrictions, maintenance
agreements or reciprocal easement agreements affecting any Project or any of the
Properties.

"Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Closing Date” shall mean the date the earlier of (i) the earliest date a
Mortgage is recorded in the official records of the applicable County or
(ii) the date that any Loan proceeds are disbursed pursuant to the terms of this
Agreement.

"Code” means” the Internal Revenue Code of 1986, as amended or superseded from
time to time. Any reference to a specific provision of the Code shall be
construed to include any comparable provision of the Code as hereafter amended
or superseded.

"Collateral” shall mean all real and personal property (whether tangible or
intangible) in which a lien, encumbrance or security interest is granted in
favor of Administrative Agent, for the benefit of the Lenders, pursuant to the
Loan Documents.

"Commitment” has the meaning set forth in Section 2.1(a).

"County” shall mean each County in California, Missouri, Texas, New Hampshire,
Arizona or Indiana where one of the Properties is located.

"Day” or “Days” shall mean calendar days unless expressly stated to be Business
Days.

"Debt Service Coverage Ratio” shall mean a fraction, the numerator of which is
the Net Operating Income from the Projects then serving as Collateral before
payment of debt service for the three-month period in question, and the
denominator of which is an amount equivalent to the sum of (a) an amount, as
reasonably determined by Administrative Agent, equivalent to the interest that
would accrue on the Loans during such three-month period at a rate of interest
equal to the greater of (i) seven percent (7.0%) per annum, or (ii) the rate of
one and one-half percent (1.5%) per annum above the Treasury Note Rate (herein
defined), and (b) an amount for such period, as reasonably determined by
Administrative Agent, equivalent to the amount of principal that would be
payable during such three-month period according to a schedule that would fully
amortize the Loans over a 25-year period given the foregoing rate of interest.

"Deed of Trust” shall mean each Deed of Trust, Assignment, Security Agreement
and Fixture Filing executed by a Borrower, as trustor, and naming Administrative
Agent as beneficiary, and each Mortgage, Assignment, Security Agreement and
Fixture filing (or amended and restated mortgage) executed by a Borrower, as
mortgagor, and naming Administrative Agent as mortgagee, in each case creating a
first lien on a Property, the Improvements thereon, and all other buildings,
fixtures and improvements now or hereafter owned or acquired by Borrower and
situated on such Property, and all rights, interests, and easements appurtenant
thereto, securing indebtedness and obligations pursuant to the Loan Documents,
all in form and substance acceptable to Borrower and Administrative Agent, as
such deeds of trust may be amended, modified, supplemented, renewed and restated
from time to time.

"Defaulting Lender” means, as of any date, any Lender that has (a) failed to
make a Loan required to be made by it hereunder, (b) given notice to
Administrative Agent or Borrower that it will not make, or that it has
disaffirmed or repudiated any obligation to make, any Loan required to be made
by it hereunder (unless such notice is given by all Lenders) or (c) been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Epler B Project” shall mean the Epler B Property and the Improvements thereon.

"Epler B Property” shall mean the real property described in Exhibit A-3
attached hereto.

"Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) with total
assets of $1,000,000,000 or more that is regularly engaged in commercial lending
activities as one of its core businesses, and is approved by (i) Administrative
Agent and (ii) unless an Event of Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.

"Environmental Indemnity” shall mean each Environmental Indemnity Agreement
executed by a Borrower and Guarantor.

"Event of Default” shall mean the occurrence of any of the events listed in
Section 11.1 of this Agreement.

"ERISA” shall mean Employee Retirement Income Security Act of 1974, as the same
may, from time to time, be amended.

"Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.14), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.11(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.11(a).

"Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided, however, that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged to Administrative Agent on such Business Day
on such transactions as determined by Administrative Agent.

"Fee Letter” shall mean that certain letter agreement of even date herewith
between Wachovia Bank and Borrower, pertaining to the payment by Borrower to
Wachovia Bank of certain fees in connection with this Agreement.

"Financing Statements” shall mean UCC-1 financing statements authorized by
Borrower, as debtor, in favor of Administrative Agent, as secured party, and
perfecting Administrative Agent’s security interest in the collateral described
therein, each in form and substance satisfactory to Administrative Agent, to be
filed in the Office of the Secretary of State of Delaware, and in such other
offices for recording or filing such statements in such jurisdictions as
Administrative Agent shall desire to perfect Administrative Agent’s security
interest or reflect such interest in appropriate public records.

"Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

"Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Governmental Authority” shall mean (a) any governmental municipality or
political subdivision thereof, (b) any governmental or quasi-governmental
agency, authority, board, bureau, commission, department instrumentality or
public body, or (c) any court, administrative tribunal or public utility.

"Guarantor” shall mean Grubb & Ellis Healthcare REIT, Inc., a Maryland
corporation.

"Guaranty” shall mean that certain Guaranty of even date herewith executed by
Guarantor in favor of Administrative Agent and Lenders, as now existing and as
may hereafter be amended.

"Improvements” shall mean all on-site and off-site improvements, if any, and
appurtenances now or later to be located on each Property and/or in such
improvements.

"Indebtedness” means, as to any Person (a) indebtedness created, issued,
incurred or assumed by such Person for borrowed money or evidenced by bonds,
debentures, notes or similar instruments; (b) all obligations of such Person to
pay the deferred purchase price of property or services and all other accounts
payable; (c) all indebtedness secured by a lien on any asset of such Person
whether or not such indebtedness is assumed by such Person; (d) all obligations,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
indebtedness or other obligation of any other Person or in any manner providing
for the payment of any indebtedness or other obligation of any other Person or
otherwise protecting the holder of such indebtedness against loss (excluding
endorsements for collection or deposit in the ordinary course of business);
(e) the amount of all reimbursement obligations and other obligations of such
Person (whether due or to become due, contingent or otherwise) in respect of
letters of credit, drafts, notes, bankers’ acceptances, surety or other bonds
and similar instruments; (f) all capitalized lease obligations; (g) all other
obligations that would be included as liabilities on a balance sheet prepared in
accordance with GAAP; (h) all payables of such Person relating to minority
interests; and (i) net liabilities under Swap Contracts.

"Indemnified Taxes” means Taxes other than Excluded Taxes.

"Interest Period” means each period commencing on the last day of the
immediately preceding Interest Period and ending on the same day of the month
that interest is due 1 month thereafter; provided, (a) the first Interest Period
shall commence on the Closing Date and end on the first day of the next Calendar
Month, (b) any Interest Period that ends in a month for which there is no day
which numerically corresponds to the last day of the immediately preceding
Interest Period shall end on the last day of the month, and (c) any Interest
Period that would otherwise extend past the Maturity Date shall end on the
Maturity Date.

"Leases” means all leases, and other occupancy or use agreements (whether oral
or written), now or hereafter existing, which cover or relate to any Project or
any part thereof, together with all options therefor, amendments thereto and
renewals and modifications thereof.

"Lenders” has the meaning set forth in the preamble hereof.

"Lending Office” means with respect to a Lender, the office, branch, subsidiary
or affiliate of such Lender identified in the Administrative Questionnaire
delivered by such Lender to the Administrative Agent or otherwise selected by
such Lender pursuant to Section 4.5.

"LIBOR Rate” means, with respect to each Interest Period, the rate per annum
(subject to the minimum “floor” rate specified below) determined on the basis of
the offered rate for deposits in U.S. dollars having a maturity of one month
which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time)
on the second London Banking Day before such Interest Period begins, or if such
day is not a London Banking Day, then on the immediately preceding London
Banking Day, plus 2.15% per annum; provided that, if no such offered rates
appear on such page, the applicable “LIBOR Rate” shall instead be the arithmetic
average (rounded upward, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than two (2) major lenders in New York City, selected
by the Administrative Agent, at approximately 10:00 a.m., New York City time, on
such day, for deposits in U.S. dollars offered by leading European banks having
a maturity of one month in a amount comparable to the outstanding principal
amount of the Loans, plus 2.15% per annum; provided, further, that if on any day
the Administrative Agent is unable to determine the LIBOR Rate in the foregoing
manner, the LIBOR Rate for such day shall be the rate per annum equal to the
Prime Rate for such day. Notwithstanding the foregoing, in no event shall the
“LIBOR Rate” hereunder at any time be less than 4.65% per annum.

"Loan Documents” shall mean this Agreement, the Notes, the Deeds of Trust, the
Financing Statements, the Guaranty, the Environmental Indemnities, the
Subordination of Property Management Agreements, and all other documents and
instruments (other than any Swap Contracts) now or hereafter executed and
delivered in connection with this Agreement and the Loans described herein.

"Loan-to-Value Ratio” shall mean the ratio, expressed as a percentage, of
(a) the outstanding principal balance of the Notes and all other sums owing
under the Loan Documents, to (b) the “as is” value of the Projects then
encumbered by Deeds of Trust, as set forth in the applicable Appraisal, as
approved by Administrative Agent in its sole discretion.

"Loans” means the loan or loans made by the Lenders pursuant to this Agreement
that are more particularly described in Section 2.1.

"London Banking Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

"Lonestar Endoscopy Project” shall mean the Lonestar Endoscopy Property and the
Improvements thereon.

"Lonestar Endoscopy Property” shall mean the real property described in
Exhibit A-7 attached hereto.

"Maturity Date” shall mean the date upon which the Loans become due and payable,
which date shall be June 30, 2011, subject to possible extension as set forth in
Section 2.4.

"Net Operating Income” shall mean the amount of (a) Rental Income for the
applicable twelve (12) month period of time in question, less (b) the amount of
Operating Expenses for such period of time.

"Non-Related Party” shall mean a person or entity that is not an Affiliate of
any Borrower or Guarantor.

"North Texas Neurology Project” shall mean the North Texas Neurology Property
and the Improvements thereon.

"North Texas Neurology Property” shall mean the real property described in
Exhibit A-6 attached hereto.

"Note” or “Notes” means a promissory note or notes substantially in the form of
Exhibit D, executed and delivered by Borrower payable to the order of a Lender,
and delivered pursuant to Section 2.2 or any other provision hereof, as the same
may be modified, amended, supplemented or replaced from time to time.

"Notice of Borrowing” has the meaning set forth in Section 4.3 and shall be in
the form of Exhibit G.

"Nutfield Professional Park Project” shall mean the Nutfield Professional Park
Property and the Improvements thereon.

"Nutfield Professional Park Property” shall mean the real property described in
Exhibit A-4 attached hereto.

"Obligations” means all indebtedness and obligations owing by Borrower to
Administrative Agent and/or Lenders under the Loan Documents.

"OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

"Operating Expenses” shall mean any and all costs and expenses incurred in
connection with the Projects (or which should have been incurred to operate and
maintain the Projects in a first class manner) during the applicable three-month
time period in question as reasonably determined by Administrative Agent,
including without limitation (a) taxes and assessments imposed upon the Projects
which are reasonably allocable to such time period, (b) bond assessments which
are reasonably allocable to such time period, (c) insurance premiums for
casualty insurance and liability insurance carried in connection with the
Projects which are reasonably allocable to such time period, (d) operating
expenses incurred by Borrower for the management, operation, cleaning, leasing,
maintenance and repair of the Projects which are reasonably allocable to such
time period, including the greater of (i) the actual management fee as approved
by Administrative Agent and (ii) three percent (3.0%), and (e) a sufficient
replacement reserve (based on an annual rate of $0.10 per foot), but excluding
depreciation, debt service and capital expenditures). Operating Expenses shall
not include any depreciation, interest, principal, loan fees or other payments
on the Loan.

"Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Permitted Exceptions” means the matters approved by Administrative Agent as
permitted exceptions of title with respect to a Property and set forth as
exceptions to title in the Title Insurance Policy for such Property approved by
Administrative Agent.

"Person” shall mean a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, or any Governmental Authority.

"Plans and Specifications” shall mean the “as built” plans and specifications
for the Improvements, if any.

"Prime Rate” means that interest rate so denominated and set by Wachovia Bank
from time to time as an interest rate basis for borrowings. The Prime Rate is
but one of several interest rate bases used by Wachovia Bank. Wachovia Bank
lends at interest rates above and below the Prime Rate.

"Projects” shall mean, collectively the UnitedHealth Group Building Project, the
Academy Medical Center Project, the Epler B Project, the Nutfield Professional
Park Project, the Winghaven Project, the North Texas Neurology Project and the
Lonestar Endoscopy Project.

"Properties” shall mean, collectively the UnitedHealth Group Building Property,
the Academy Medical Center Property, the Epler B Property, the Nutfield
Professional Park Property, the Winghaven Property, the North Texas Neurology
Property and the Lonestar Endoscopy Property.

"Ratable Share” means, with respect to any Lender on any date, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment.

"Register” has the meaning set forth in Section 13.1(c).

"Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

"Rental Income” shall mean the rental income received by Borrower, as reasonably
determined by Administrative Agent, for the three (3) month period of time in
question from the tenant Leases of the Improvements which are then in effect
(and as to which the tenants thereunder are in possession and paying rent, and
are not in default).

"Required Lenders” shall mean, (i) at any particular time that there are three
(3) or more Lenders, Lenders having at least 66-2/3% of the Aggregate Commitment
or, if the Aggregate Commitment has been terminated, Lenders having at least
66-2/3% of the aggregate amount of the Loans then outstanding or (ii) at any
particular time that there are two (2) or less Lenders, all the Lenders;
provided in each case that the Commitment of, and the portion of the Loans held
by, any Defaulting Lender shall be excluded for purposes of determining Required
Lenders.

"Responsible Officer” means as to Borrower or any of its Subsidiaries, any of
the chief executive officer, president, any vice president or chief financial
officer of the with respect to Borrower or such Subsidiary and, with respect to
financial matters and matters, any of the chief financial officer or treasurer
with respect to Borrower or such Subsidiary.

"Subordination of Property Management Agreement” shall mean each Subordination
of Property Management Agreement of even date herewith executed by a Borrower
and property manager, in form and content satisfactory to Administrative Agent.

"Subsidiary” shall mean, as to any Person, a corporation, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
limited liability company or other entity are at the time owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person, and with respect to Borrower
shall include all Subsidiaries of Subsidiaries of Borrower, provided that no
joint venture will be a Subsidiary. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower (including Subsidiaries of Subsidiaries).

"Swap Contract” shall mean any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, together with any related schedules and confirmations,
as amended, supplemented, superseded or replaced from time to time, relating to
or governing any or all of the foregoing.

"Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Title Company” shall mean Stewart Title Guaranty Company or such other title
insurance company as Administrative Agent may approve from time to time.

"Title Insurance Policies” shall mean the title insurance policies insuring the
liens of the Deeds of Trust, each in the form of an American Land Title
Association Loan Policy (2006) extended coverage (without revision, modification
or amendment) issued by the Title Company, in form and substance satisfactory to
Administrative Agent and containing such endorsements as Administrative Agent
may require.

"Tranche One Projects” shall mean, collectively the UnitedHealth Group Building
Project, the Epler B Project and the Nutfield Professional Park Project and the
North Texas Neurology Project.

"Tranche Three Holdback” shall mean Loan proceeds in an amount equal to
$11,253,000, but in no event more than the amount that would allow the
satisfaction of the conditions set forth in Section 4.10(a)(viii).

"Tranche Three Projects” shall mean, collectively, the Lonestar Endoscopy
Project and the Winghaven Project.

"Tranche Two Holdback” shall mean Loan proceeds in an amount equal to
$5,016,000, but in no event more than the amount that would allow the
satisfaction of the conditions set forth in Section 4.9(a)(viii).

"Tranche Two Project” shall mean the Academy Medical Center Project.

"Treasury Note Rate” shall mean the yields reported, as of 10:00 a.m. (New York
time) on any Business Day (hereinafter defined), on the display designated as
“Page 678” on the Telerate Data Service (or such other display as may replace
Page 678 on the Telerate Data Service) for actively traded U.S. Treasury
securities having a maturity equal to ten (10) years, or if such yields shall
not be reported as of such time or the yields reported as of such time shall not
be ascertainable, the latest Treasury Constant Maturity Series yields reported,
for the latest day for which such yields shall have been so reported as of the
applicable Business Day, in Federal Reserve statistical Release H. 15 (519) (or
any comparable successor publication) for actively traded U.S. Treasury
securities having a constant maturity equal to ten (10) years. Such implied
yield shall be determined, if necessary, by (i) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between reported yields. The term
“Business Day” as used in this paragraph only means a day on which banks are
open for business in New York, New York.

"UnitedHealth Group Building Project” shall mean the UnitedHealth Group Building
Property and the Improvements thereon.

"UnitedHealth Group Building Property” shall mean the real property described in
Exhibit A-1 attached hereto.

"Unmatured Event of Default” shall mean an event or condition which with notice
or lapse of time, or both, would become an Event of Default.

"Wachovia Bank” means Wachovia Financial Services, Inc., a North Carolina
corporation.

"Winghaven Project” shall mean the Winghaven Property and the Improvements
thereon.

"Winghaven Property” shall mean the real property described in Exhibit A-5
attached hereto.

1.2 Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein or in the Recitals shall have the meanings assigned to
them in conformity with generally acceptable accounting standards and
principles, consistently applied (“GAAP”).

ARTICLE II

THE LOANS

2.1 Agreement to Lend and Borrow.

(a) Subject to the terms and conditions of this Agreement, each Lender severally
agrees to make Loans to Borrower from time to time through the Maturity Date in
an aggregate principal amount not to exceed the amount set forth on Exhibit E
attached hereto for each such Lender (such Lender’s obligations to make Loans in
such amounts pursuant to the terms of this Agreement, being referred to herein
as such Lender’s “Commitment”). The initial advance of Loan proceeds in the
amount of $34,052,500 shall be disbursed in one disbursement by Lenders through
escrow for the purposes of financing the Properties and operating the Projects
in accordance with this Agreement, and other uses reasonably approved by Lender.
All amounts advanced under the Loans and repaid may not be re-borrowed.

(b) Administrative Agent and Lenders shall not have any obligation to make any
Loan that would have the effect of increasing the aggregate amount of all Loans
made by all Lenders hereunder to an amount exceeding the Aggregate Commitment.

2.2 Evidence of Indebtedness. The Loans made by the Lenders pursuant hereto
shall be evidenced by Notes, payable to the order of each Lender in the amount
of its Commitment and evidencing the obligation of Borrower to pay the aggregate
unpaid principal amount of the Loans made by such Lender, with interest thereon
(with respect to the portion of the Loan then advanced) as prescribed in
Section 2.3. Each Lender is hereby authorized to record electronically or
otherwise the date and amount of each Loan disbursement made by such Lender, and
the date and amount of each payment or prepayment of principal thereof, and any
such recordation shall be conclusive absent manifest error as to the accuracy of
the information so recorded; provided, however, the failure of such Lender to
make, or any error in making, any such recordation(s) shall not affect the
obligation of Borrower to repay outstanding principal, interest, or any other
obligation due hereunder or under the Notes in accordance with the terms hereof
and thereof.

2.3 Interest Rate.

(a) Payment. The Loans shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to the LIBOR Rate. Interest shall be payable
in arrears and shall be due on the first day of each calendar month and on the
Maturity Date (as it may be extended) and on the date the outstanding principal
amount of the Notes is repaid in full.

(b) Rate after Default. If all or a portion of the principal amount of any of
the Loans made hereunder or any installment of interest on any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise and
after any applicable opportunity to cure), any such overdue principal amount
and, to the extent permitted by applicable law, any overdue installment of
interest on any Loan shall, without limiting any other rights of the Lenders,
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 4% plus the LIBOR Rate. After the occurrence and during the
continuance of an Event of Default, the principal amount of the Loans (and, to
the extent permitted by applicable law, all accrued interest thereon) may, at
the election of the Required Lenders, bear interest at a rate per annum equal to
the sum of 4% plus the LIBOR Rate.

(c) Computation of Interest. Interest in respect of the Loans shall be
calculated on the basis of a 360-day year for the actual days elapsed. Each
determination of an interest rate by Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Lenders and
Borrower in the absence of manifest error.

(d) No Deductions. All payments of principal or interest under the Notes shall
be made without deduction of any present and future taxes, levies, imposts,
deductions, charges or withholdings, which amounts shall be owed and paid by
Borrower. Borrower will pay the amounts necessary such that the gross amount of
the principal and interest received by the Lenders is not less than that
required by this Agreement and the Notes.

(e) Late Charge. If any payments under the Notes or any other Loan Documents are
not timely made, Borrower shall also pay to Administrative Agent (for the
benefit of the Lenders) a late charge equal to 4% of each payment past due for
15 or more days. Acceptance by Administrative Agent of any late payment without
an accompanying late charge shall not be deemed a waiver of Administrative
Agent’s right to collect such late charge or to collect a late charge for any
subsequent late payment received.

2.4 Maturity of the Loans. The outstanding principal balance of the Loans,
together with all unpaid accrued interest thereon (not otherwise paid when due),
and all other amounts payable by Borrower with respect to the Notes or pursuant
to the terms of any other Loan Documents (not otherwise paid when due), shall be
due and payable in full on the Maturity Date; provided, however, that the
Maturity Date (for purposes of this section, the “Original Maturity Date”), may
be extended for a period (the “First Extension Period”) ending twelve (12)
months following the Original Maturity Date (the “First Extended Maturity
Date”), and upon the expiration of the First Extension Period, may be extended
for an additional period (the “Second Extension Period”) ending twelve (12)
months following the First Extended Maturity Date (the “Second Extended Maturity
Date”), upon Borrower’s satisfaction (or waiver in writing by Administrative
Agent) of the following terms and conditions prior to each such extension:

(a) Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise its option to extend the maturity date not more
than ninety (90) days but not less than forty-five (45) days prior to (i) the
Original Maturity Date, in the case of the First Extension, and (ii) the First
Extended Maturity Date, in the case of the Second Extension;

(b) As of the date of Borrower’s delivery of notice of request to exercise its
option to extend, and as of the date of the commencement of the applicable
extension, no Event of Default or Unmatured Event of Default shall have occurred
and be continuing, and Borrower shall so certify in writing;

(c) Borrower shall certify in writing that all representations and warranties
set forth in the Loan Documents remain true and correct;

(d) The Debt Service Coverage Ratio for the Projects then serving as Collateral
for the three month period immediately preceding the then applicable Maturity
Date shall have been at least 1.25 to 1.0;

(e) Immediately prior to the commencement of each extension, Borrower shall pay
to Administrative Agent an extension fee in the amount of one quarter of one
percent (0.25%) of the total outstanding plus undisbursed Loan proceeds, as
determined on the Original Maturity Date, in the case of the First Extension,
and as determined on the First Extended Maturity Date, in the case of the Second
Extension;

(f) Borrower shall deliver to Administrative Agent, at Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by Administrative
Agent;

(g) Borrower shall have paid all costs and expenses of Administrative Agent and
Lenders in connection with such extension;

(h) Administrative Agent shall have determined, in its reasonable discretion,
that the current leases at the Projects comply with Administrative Agent’s
then-current underwriting criteria (which criteria shall be typical for a
project of this type; and

(i) Administrative Agent shall have the right to reallocate the outstanding Loan
balance, as of the first day of the extension period and the first day of the
second extension period, between the Projects and to make corresponding dollar
for dollar adjustments to the Adjusted Loan Basis for each Project. Such
reallocation shall be based on Administrative Agent’s determination of the
then-current value of each Project, as determined by Administrative Agent in its
reasonable discretion and in accordance with the underwriting policies and
procedures used in connection with the Loan closing and the Appraisal delivered
in connection with such extension. In connection with any reallocation of the
Loan pursuant to this paragraph (j), Administrative Agent shall prepare and
deliver to Borrower a new Schedule 1.1(A) reflecting the revised Adjusted Loan
Basis of each Project, which shall supersede and replace Schedule 1.1(A)
attached to this Agreement.

If the Original Maturity Date is extended to the First Extended Maturity Date,
or the Second Extended Maturity Date, as provided above, then the term “Maturity
Date” as used herein shall thereafter mean the First Extended Maturity Date or
the Second Extended Maturity Date, as applicable. Notwithstanding the foregoing
or anything else contained herein which may be construed to the contrary, the
Second Extension Period may not come into effect unless the First Extension
Period was previously in effect.

2.5 Principal Amortization; Prepayment. Commencing on July 1, 2009, and
continuing on the first day of each month until all amounts due under the Loan
Documents are paid in full (including any extension periods), Borrower shall
make monthly principal amortization payments in arrears in accordance with this
paragraph, which payments shall be applied to the outstanding principal balance
of the Loan. Administrative Agent shall calculate the total amount of principal
payments payable from June 1, 2009 to the Maturity Date based upon a 25-year
amortization schedule, an amortization period which begins on June 1, 2009, an
interest rate equal to the LIBOR Rate in effect as of June 1, 2009 and the
outstanding principal balance of the Loan as of June 1, 2009. The monthly
amortization payment shall equal the total amount of principal payable for such
period (calculated as set forth above) divided by the number of monthly payments
during such period. The foregoing notwithstanding, upon (a) any additional
advance of Loan funds or (b) application of any permitted or required prepayment
of the Loan (other than the amortization payments required by this paragraph to
the Loan balance, Administrative Agent shall recalculate the amount of the
monthly principal amortization payment owing for the remainder of the Loan term,
based upon the new outstanding principal balance and the LIBOR Rate then in
effect, and such revised principal amortization payment shall be due commencing
on the first day of the month immediately following the month in which such
additional advance or prepayment (as applicable) is made. If the term of the
Loan is extended in accordance with Section 2.4, the amount of the monthly
principal amortization payment owing during such extension period shall continue
in effect based upon the original 25-year amortization schedule. Administrative
Agent’s determination of the amount of the monthly amortization payments to be
made by Borrower hereunder shall be conclusive absent manifest error. Subject to
Section 2.9(b), Section 2.16 and Section 13.30 hereof, the Loans may be prepaid
in whole or in part at any time.

2.6 Security. Payment of the Notes shall be secured by the following:

(a) The Deeds of Trust;

(b) The Guaranty;

(c) To the extent to which they may be assigned, all other rights, licenses,
permits, franchises, authorizations, approvals and agreements relating to the
use, occupancy or operation of the Projects; and

(d) The Financing Statements.

2.7 Fees. Borrower shall pay to Wachovia Bank the fees specified in the Fee
Letter, at the time specified in the Fee Letter. All such fees payable to
Wachovia Bank under the Fee Letter shall belong solely to Wachovia Bank, and
Wachovia Bank shall not be required to share any such fees or compensation
specified in the Fee Letter with any of the other Lenders (except only to the
extent, if at all, set forth in a separate written agreement between Wachovia
Bank and any of such other Lenders). Lenders agree to not pursue Borrower for
any fees paid to Wachovia Bank under the Fee Letter.

2.8 Increased Costs.

(a) If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender; (ii) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.11 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

2.9 Payments; Pro Rata Treatment.

(a) Each borrowing by Borrower from the Lenders hereunder, each payment
(including each prepayment) by Borrower on account of principal of and interest
on the Loans, and each payment by Borrower on account of any reduction of the
Commitments, shall be made to Administrative Agent for the benefit of Lenders on
a pro rata basis according to the respective Lenders’ Ratable Shares; provided
that any Defaulting Lender shall not be entitled to its Ratable Share of any
such payment by Borrower until such time as such Defaulting Lender has paid its
Ratable Share of all borrowing payable by it hereunder, together with interest
thereon (as provided in Section 2.13(a)), to Administrative Agent in accordance
with the terms of this Agreement. All payments (including prepayments) to be
made by Borrower hereunder and under the Notes, whether on account of principal,
interest, fees or otherwise, shall be made without set-off or counterclaim and
shall be made prior to 1:00 p.m., Charlotte, North Carolina time, on the due
date thereof to Administrative Agent, for the account of the Lenders, at
Administrative Agent’s office at 301 South College Street, Charlotte, North
Carolina, or at such other office as directed by Administrative Agent from time
to time, in Dollars and in immediately available funds. Administrative Agent
shall promptly distribute such payments to the Lenders upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day (and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension) unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.

(b) Subject to Section 13.30 hereof, Borrower may from time to time pay all
outstanding Loans, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Loans upon notice to Administrative Agent not later than 1:00 p.m. Charlotte,
North Carolina time on the date of payment; provided, that, notwithstanding the
foregoing, no more than two prepayments of Loans may be made each calendar
month. Notwithstanding the foregoing, Borrower may make a prepayment in an
amount sufficient to release a Project from the lien of the Loan in accordance
with Article XIV hereof.

(c) In addition to the principal payments otherwise required hereunder, Borrower
shall make mandatory prepayments (“Mandatory Prepayments”) of principal as set
forth below. Amounts repaid hereunder may not be reborrowed.

(i) Borrower shall pay to Administrative Agent for the ratable benefit of
Lenders the amounts required under Section 4.11, as and when required
thereunder.

(ii) If Administrative Agent notifies Borrower at any time that the aggregate
amount of the Loans made hereunder exceeds the Aggregate Commitment, then,
within two Business Days after receipt of such notice, Borrower shall prepay the
outstanding principal amount of the Loans in an aggregate amount sufficient to
reduce such outstanding principal as of such date of payment to an amount not to
exceed the Aggregate Commitment.

2.10 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.8, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.11, then such Lender, unless directed by Borrower not to
do so, shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.8 or Section 2.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

2.11 Taxes.

(a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Without limiting the provisions of subparagraph (a) above, Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority prior to
delinquency in accordance with applicable law.

(c) Borrower shall indemnify Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrower to a Governmental Authority, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower (with a copy to Administrative Agent), at the time or times prescribed
by applicable law or reasonably requested by Borrower or Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(f) If Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of
Administrative Agent, such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

(g) Notwithstanding anything in this Section 2.11 to the contrary,
Administrative Agent and Lenders hereby agree that Borrower shall not be
required to pay, reimburse, set off or otherwise be responsible for any taxes,
including without limitation any Indemnified Taxes, Other Taxes or Excluded
Taxes (collectively, “Tax Reimbursements”) which are attributable to a period
more than one hundred eighty (180) days prior to the date on which Borrower
receives notice of its obligation to pay such Tax Reimbursements.

2.12 Survival of Indemnity. Determination of amounts payable under Section 2.8
shall be calculated as though each Lender funded its Loan through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not. The obligations of Borrower under Section 2.8 and
Section 2.11 shall survive repayment of the Notes and termination of this
Agreement.

2.13 Funding by Lenders; Payments by Borrower; Presumptions by Administrative
Agent.

(a) Unless Administrative Agent shall have received notice from a Lender prior
to the proposed date of any borrowing of Loans that such Lender will not make
available to Administrative Agent such Lender’s Ratable Share of such Loans,
Administrative Agent may assume that such Lender has made such Ratable Share
available on such date in accordance with Section 4.3 and may, in reliance upon
such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Ratable Share of the Loans available
to Administrative Agent, then the applicable Lender and Borrower severally agree
to pay to Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to Borrower to but excluding the date of payment to
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the Federal Funds Rate and (ii) in the case of a payment to be made by Borrower,
the interest rate applicable to Loans. If Borrower and such Lender shall pay
such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Ratable Share
of Loans to Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

(b) Unless Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to Administrative Agent for the account
of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the Federal Funds Rate.

2.14 Replacement of Lenders. If any Lender requests compensation under
Section 2.8, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, or if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.1), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that: (a) Borrower shall have paid to Administrative
Agent the assignment fee specified in Section 13.1; (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 2.8 or payments required to be made
pursuant to Section 2.11 such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable law. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.
2.15 Adjustments to Adjusted Loan Basis. The Adjusted Loan Basis for each
Project shall be decreased dollar for dollar for prepayments of Loan principal
which relate directly to such Project (e.g., casualty or condemnation proceeds
or payments made in connection with the release of a Project in accordance with
Section 14.3). Any prepayment of principal not directly related to a specific
Project shall be allocated by Administrative Agent to the Projects, on a pro
rata basis, in accordance with each Project’s Adjusted Loan Basis.

3

2.16 Indemnity. Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender sustains or incurs (other
than through such Lender’s negligence or willful misconduct) as a consequence of
(a) default by Borrower in making any prepayment of a Loan after Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(b) the making of a prepayment of Loans on a day which is not the last day of an
Interest Period with respect thereto (whether by acceleration, demand, required
assignment or otherwise). Such indemnification may include, without limitation,
an amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid or not so borrowed for the period from the
date of such prepayment or of such failure to borrow to the last day of the
applicable Interest Period (or, in the case of a failure to borrow the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such portion of the Loan provided for herein
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank LIBOR
market. By its initials below, Borrower waives any right under California Civil
Code Section 2954.10 or otherwise to prepay any Loan, in whole or in part,
without payment of any and all amounts specified above in this Section 2.16 (the
“Breakage Amounts”). Borrower acknowledges that prepayment of any Loan may
result in Lenders’ incurring additional losses, costs, expenses and liabilities,
including lost revenues and lost profits. Borrower therefore agrees to pay any
and all Breakage Amounts if any Loan is prepaid, whether voluntarily or by
reason of acceleration, including acceleration upon any transfer or conveyance
of any right, title or interest in the Project giving Administrative Agent on
behalf of Lenders the right to accelerate the maturity of the Loans as provided
in the Loan Documents. Borrower agrees that Lenders’ willingness to offer the
LIBOR Rate to Borrower is sufficient and independent consideration, given
individual weight by Lenders, for this waiver. Borrower understands that Lenders
would not offer the LIBOR Rate to Borrower absent this waiver.

     
_/s/ AB     
UnitedHealth Group Building Borrower
_/s/ AB     
Epler B Borrower
_/s/ AB     
  _/s/ AB     
Academy Medical Center Borrower
_/s/ AB     
Nutfield Professional Park Borrower



Cirrus Borrower

4

ARTICLE III

CONDITIONS PRECEDENT

3.1 Closing. Administrative Agent’s and the Lender’s obligations to close the
Loans and perform under this Agreement are expressly conditioned upon
(i) Borrower’s satisfaction (or waiver in writing by Administrative Agent) of
all of the conditions set forth in Exhibit F hereto; (ii) Borrower’s
satisfaction (or waiver in writing by Administrative Agent) of the conditions
for disbursement set forth in Article IV (as applicable); (iii) the Title
Company’s unconditional commitment to issue the Title Insurance Policies; and
(iv) Borrower’s delivery to Administrative Agent (or waiver in writing by
Administrative Agent) of the following documents, in form and content
satisfactory to Administrative Agent, duly executed (and acknowledged where
necessary) by the appropriate parties thereto:

(a) This Agreement;

(b) The Notes;

(c) The Deeds of Trust for the Tranche One Projects, each of which shall be duly
recorded in the official records of the County in which the Project encumbered
thereby is located;

(d) The Financing Statements for the Tranche One Projects, which shall be duly
filed with the Delaware Secretary of State;

(e) The Guaranty;

(f) The Environmental Indemnities for the Tranche One Projects;

(g) Assignments of all other agreements, contracts, rights, permits, licenses,
entitlements, authorizations, and franchises relating to the Tranche One
Projects, and consents to such assignments where deemed appropriate by
Administrative Agent;

(h) A Subordination of Property Management Agreement for each Tranche One
Project;

(i) The Fee Letter; and

(j) Such other documents that Administrative Agent may reasonably require.

ARTICLE IV

LOAN DISBURSEMENTS

4.1 Recordation Disbursements. Upon recordation of the Deeds of Trust for the
Tranche One Projects (or such earlier Closing Date) and satisfaction of all
conditions set forth herein (or waiver in writing by Administrative Agent),
provided that the Title Company has issued or irrevocably committed in writing
to issue to Administrative Agent the Title Insurance Policies referred to in
Section 5.1 hereof, Lenders shall disburse $34,052,500 of Loan proceeds.

4.2 Intentionally Omitted.

4.3 Notice of Borrowing. Borrower may request subsequent disbursements by giving
to Administrative Agent written notice, substantially in the form of Form of
Exhibit G hereto (the “Notice of Borrowing”) signed by a Responsible Officer,
which Notice of Borrowing must be received at least five (5) Business Days prior
to the date of the requested Loans. Each Notice of Borrowing shall be
irrevocable. Each Notice of Borrowing shall specify (i) the Borrowing Date
(which shall be a Business Day), and (ii) the amount of the requested Loans.
Upon receipt of a Notice of Borrowing, Administrative Agent shall promptly
(i) notify each Lender of the contents thereof and of such Lender’s ratable
share of the requested Loans and (ii) provide each Lender a copy of the Notice
of Borrowing.

4.4 Availability of Funds. Subject to satisfaction of the terms and conditions
of this Agreement, each Lender shall deposit funds with Administrative Agent for
the account of Borrower by 2:00 p.m. Charlotte, North Carolina time on the
Borrowing Date by wire transfer or other immediately available funds equal to
its Ratable Share of the Loans to be made on the Borrowing Date. Except as
provided above, the Loans will then be disbursed to Borrower by Administrative
Agent crediting the account of Borrower on the books of Administrative Agent
with the aggregate amounts made available to Administrative Agent by the
Lenders, and in like funds as received by Administrative Agent.

4.5 Lending Offices. Each Lender may book its Loans at any Lending Office
selected by such Lender and may change its Lending Office from time to time. All
terms of this Agreement shall apply to any such Lending Office and the Loans and
the Notes issued hereunder shall be deemed held by each Lender for the benefit
of any such Lending Office. Each Lender may, by written notice to Administrative
Agent and Borrower in accordance with Section 13.2, designate replacement or
additional Lending Offices through which Loans will be made by it and for whose
account Loan payments are to be made.

4.6 Intentionally Omitted.

4.7 Method of Loan Advances. Loan Advances shall be disbursed directly to
Borrower, provided however, that in the event that Administrative Agent
determines that Borrower has failed to honor any obligation under the Loan
Documents, then Administrative Agent may, at Administrative Agent’s option,
disburse Loan advances (a) directly to Borrower, (b) directly to persons
supplying labor, materials and services in connection with the Improvements, or
(c) jointly to Borrower and said persons.

4.8 Limitations and Conditions on Loan Advances. Borrower shall be entitled to
Loans only in accordance with the terms and conditions of this Agreement (unless
waived or modified by Administrative Agent) and, in addition, the following
conditions (unless waived or modified by Administrative Agent):

(a) The representations and warranties of Borrower contained in all of the Loan
Documents shall be correct in all material respects on and as of the date of the
disbursement as though made on and as of that date and no Event of Default or
Unmatured Event of Default shall have occurred and be continuing as of the date
of the disbursement;

(b) No mechanics’ lien shall have been recorded against any Property; and;

(c) Administrative Agent shall be satisfied that the advance will not be junior
in priority to any mechanics’ or materialmen’s liens, deeds of trust, mortgages
or any intervening or other liens on any Property other than Permitted
Exceptions; and

(d) Administrative Agent shall not be required to disburse any requested Loans
before five (5) days after the receipt of the applicable Notice of Borrowing,
and in any event until all applicable conditions and requirements in this
Agreement have been satisfied.

4.9 Tranche Two Holdback. Administrative Agent and Lenders shall have no
obligation to disburse any portion of the Tranche Two Holdback unless and until
Borrower complies with each of the following conditions (or any such conditions
are waived in writing by Administrative Agent):

(a) Conditions Precedent. In addition to Borrower satisfying the conditions
precedent to funding and disbursement of Loan proceeds set out in Section 3.1
above and in Article IV hereof (including without limitation Section 4.8), the
following conditions precedent shall have been satisfied or waived in writing
(and each delivery below shall be subject to Administrative Agent’s receipt,
review, approval and/or confirmation, at Borrower’s cost and expense, each in
form and substance satisfactory to Administrative Agent):

(i) Each Tranche Two Project shall be acquired by a Borrower prior to or
concurrently with such advance;

(ii) Administrative Agent shall have received an Environmental Indemnity for
each Tranche Two Project and a Deed of Trust covering each Tranche Two Project
and all personal property related thereto (and such Deeds of Trust shall have
been or concurrently shall be properly recorded in the official records of the
counties in which the Tranche Two Projects are located);

(iii) Each Borrower acquiring a Tranche Two Project shall have authorized
Administrative Agent to file a Financing Statement with the Secretary of State
of such Borrower’s formation;

(iv) With respect to any Tranche Two Project subject to a ground lease, if any,
Administrative Agent shall have approved the ground lease and shall have
received a Consent to Encumbrance covering the Tranche Two Project in form and
substance acceptable to Administrative Agent in its sole discretion (and such
consent to encumbrance shall have been properly recorded in the official records
of the county in which the applicable Tranche Two Project is located);

(v) Administrative Agent shall have received Title Insurance Policies insuring
that the Deeds of Trust for the Tranche Two Projects as first priority lien on
the Tranche Two Project and related collateral subject to the Permitted
Encumbrances. Borrower shall also obtain, at its sole cost and expense, any
endorsements, continuations or modifications to any existing Title Insurance
Policies as Administrative Agent may reasonably request, including without
limitation aggregation or tie-in endorsements;

(vi) Administrative Agent shall have received legal opinions issued by counsel
for Borrower, opining as to the due authorization, execution, delivery,
enforceability and validity of the Tranche Two Projects Deeds of Trust and
Environmental Indemnities and as to such other matters as Administrative Agent
and Administrative Agent’s counsel reasonably may specify;

(vii) Administrative Agent shall have received an Appraisal of each Tranche Two
Project, in form and content satisfactory to Administrative Agent in its sole
and absolute discretion, and such information regarding each Tranche Two Project
as Administrative Agent shall request, including without limitation financial
information, historic rent rolls and operating statements;

(viii) After giving effect to the addition of the Tranche Two Projects to the
Collateral and disbursement of the Tranche Two Holdback, the Debt Service
Coverage Ratio shall equal or exceed 1.25:1.00 as determined by Administrative
Agent in its sole and absolute discretion, and the Loan-to-Value Ratio shall not
exceed sixty-six percent (66%) as determined by Administrative Agent in its sole
and absolute discretion.

(ix) Administrative Agent shall have received UCC searches for the sellers of
the Tranche Two Projects which are acceptable to Administrative Agent;

(x) Administrative Agent shall have received one copy, if any, of Borrower’s
agreements with any property manager(s) for the Tranche Two Projects;

(xi) Administrative Agent shall have received evidence of insurance as required
by this Agreement with respect to the Tranche Two Projects;

(xii) Administrative Agent shall have received a current ALTA/ACSM land title
survey of the Tranche Two Project, dated or updated to a date not earlier than
thirty (30) days prior to the date hereof, certified to Administrative Agent,
Lenders and the Title Company, prepared by a licensed surveyor acceptable to
Administrative Agent and the Title Company, and conforming to Administrative
Agent’s current standard survey requirements;

(xiii) Administrative Agent shall have received true and correct copies, to the
extent in Borrower’s possession, of the “as built” Plans and Specifications and
a current engineering report or architect’s certificate with respect to each
Tranche Two Project, covering, among other matters, inspection of heating and
cooling systems, roof and structural details and showing no failure of
compliance with building plans and specifications, applicable legal requirements
(including requirements of the Americans with Disabilities Act) and fire, safety
and health standards;

(xiv) Administrative Agent shall have received a current environmental site
assessment for each Tranche Two Project performed by an environmental engineer
that is acceptable to Administrative Agent, and which assessment shall be in
form and substance satisfactory to Administrative Agent, in Administrative
Agent’s sole discretion. Such report shall be addressed to such persons as
Administrative Agent may require;

(xv) Administrative Agent shall have received a soils test report prepared by a
licensed soils engineer reasonably satisfactory to Administrative Agent showing
the locations of, and containing boring logs for, all borings, together with
recommendations for the design of the foundations, paved areas and underground
utilities for each Tranche Two Project;

(xvi) Administrative Agent shall have received evidence satisfactory to
Administrative Agent, as to whether (i) each Tranche Two Project is located in
an area designated by the Department of Housing and Urban Development as having
special flood or mudslide hazards, and (ii) the community in which each
Tranche Two Project is located is participating in the National Flood Insurance
Program;

(xvii) Administrative Agent shall have received current operating statements and
a current rent roll of each Tranche Two Project, which Borrower shall represent
and warrant is true and correct to the best of its knowledge. Such rent roll
shall include the following information: (a) tenant names; (b) unit/suite
numbers; (c) area of each demised premises and total area of each Tranche Two
Project (stated in net rentable square feet); (d) rental rate (including
escalations) (stated in gross amount and in amount per net rentable square foot
per year); and (e) security deposit, if any;

(xviii) Administrative Agent shall have received leases, estoppel certificates
and subordination, non-disturbance and attornment agreements (in form and
substance acceptable to Administrative Agent) from such tenants at each
Tranche Two Project as required by Administrative Agent;

(xix) Administrative Agent shall have received evidence satisfactory to
Administrative Agent that all real estate taxes, assessments, water, sewer or
other charges levied or assessed against the Tranche Two Projects have been paid
in full prior to delinquency;

(xx) Administrative Agent shall have received evidence satisfactory to
Administrative Agent that (i) telephone service, electric power, storm sewer,
sanitary and water facilities are available to each Tranche Two Project;
(ii) such utilities are adequate to serve each Tranche Two Projects and exist at
the boundaries of each Tranche Two Project; and (ii) no conditions exist to
affect Borrower’s right to connect into and have unlimited use of such utilities
except for the payment of a normal connection charge and except for the payment
of subsequent charges for such services to the utility supplier. Administrative
Agent shall also have received evidence satisfactory to Administrative Agent
that all permits (including building permits), variances, zoning approvals, or
other required permissions for the operation and occupancy of each Tranche Two
Project are in existence, and that each Tranche Two Project is in full
compliance with all Federal, State and local laws, and all rules or regulation
governing the protection of the environment. At Administrative Agent’s request,
Borrower shall furnish Administrative Agent with a zoning endorsement to the
Title Insurance Policies, zoning letters from applicable municipal agencies, and
utility letters from applicable service providers or other reasonable proof that
required utilities are available to each Tranche Two Project;

(xxi) Administrative Agent shall have received a copy of all other inspection
and test reports made by or for Borrower in connection with each Tranche Two
Project;

(xxii) No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against any Tranche Two Project; no
Tranche Two Project shall have suffered any significant damage by fire or other
casualty which has not been repaired; no law, regulation, ordinance, moratorium,
injunctive proceeding, restriction, litigation, action, citation or similar
proceeding or matter shall have been enacted, adopted, or threatened by any
governmental authority, which would have, in Administrative Agent’s judgment, a
material adverse effect on any Tranche Two Project or the acquirer of any
Tranche Two Project;

(xxiii) All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loan or the
acquisition of any Tranche Two Project shall have been paid, such evidence to be
accompanied by any waivers or indemnifications deemed necessary by
Administrative Agent;

(xxiv) Administrative Agent shall have received payment of Administrative
Agent’s costs and expenses in underwriting, documenting, and closing the
transaction, including fees and expenses of Administrative Agent’s inspecting
engineers, consultants, and outside counsel; and

(xxv) Administrative Agent shall have received such other authorizations,
documents, certificates, updates, reports, searches or items as Administrative
Agent reasonably may reasonably require with respect to each Tranche Two
Project.

(b) Disbursement. Disbursement of the Tranche Two Holdback shall be in one lump
sum in the amount of $5,016,000; provided, however, neither Administrative Agent
nor Lenders shall have any obligation to disburse proceeds allocated to the
Tranche Two Holdback if Borrower has not satisfied all of the condition set
forth in Section 4.9(a) on or before July 31, 2008 (or any such conditions have
been waived in writing by Administrative Agent).

4.10 Tranche Three Holdback. Administrative Agent and Lenders shall have no
obligation to disburse any portion of the Tranche Three Holdback unless and
until Borrower complies with each of the following conditions (or any such
conditions are waived in writing by Administrative Agent):

(a) Conditions Precedent. In addition to Borrower satisfying the conditions
precedent to funding and disbursement of Loan proceeds set out in Section 3.1
above and in Article IV hereof (including without limitation Section 4.8), the
following conditions precedent shall have been satisfied or waived in writing
(and each delivery below shall be subject to Administrative Agent’s receipt,
review, approval and/or confirmation, at Borrower’s cost and expense, each in
form and substance satisfactory to Administrative Agent):

(i) Each Tranche Three Project shall be acquired by a Borrower prior to or
concurrently with such advance;

(ii) Administrative Agent shall have received an Environmental Indemnity for
each Tranche Three Project and a Deed of Trust covering each Tranche Three
Project and all personal property related thereto (and such Deeds of Trust shall
have been or concurrently shall be properly recorded in the official records of
the counties in which the Tranche Three Projects are located);

(iii) Each Borrower acquiring a Tranche Three Project shall have authorized
Administrative Agent to file a Financing Statement with the Secretary of State
of such Borrower’s formation;

(iv) With respect to any Tranche Three Project subject to a ground lease, if
any, Administrative Agent shall have approved the ground lease and shall have
received a Consent to Encumbrance covering the Tranche Three Project in form and
substance acceptable to Administrative Agent in its sole discretion (and such
consent to encumbrance shall have been properly recorded in the official records
of the county in which the applicable Tranche Three Project is located);

(v) Administrative Agent shall have received Title Insurance Policies insuring
that the Deeds of Trust for the Tranche Three Projects as first priority liens
on the Tranche Three Projects and related collateral subject to the Permitted
Encumbrances. Borrower shall also obtain, at its sole cost and expense, any
endorsements, continuations or modifications to any existing Title Insurance
Policies as Administrative Agent may reasonably request, including without
limitation aggregation or tie-in endorsements;

(vi) Administrative Agent shall have received legal opinions issued by counsel
for Borrower, opining as to the due authorization, execution, delivery,
enforceability and validity of the Tranche Three Projects Deeds of Trust and
Environmental Indemnities and as to such other matters as Administrative Agent
and Administrative Agent’s counsel reasonably may specify;

(vii) Administrative Agent shall have received an Appraisal of each
Tranche Three Project, in form and content satisfactory to Administrative Agent
in its sole and absolute discretion, and such information regarding each
Tranche Three Project as Administrative Agent shall request, including without
limitation financial information, historic rent rolls and operating statements;

(viii) After giving effect to the addition of the Tranche Three Projects to the
Collateral and disbursement of the Tranche Three Holdback, the Debt Service
Coverage Ratio shall equal or exceed 1.25:1.00 as determined by Administrative
Agent in its sole and absolute discretion, and the Loan-to-Value Ratio shall not
exceed sixty-six percent (66%) as determined by Administrative Agent in its sole
and absolute discretion.

(ix) Administrative Agent shall have received UCC searches for the sellers of
the Tranche Three Projects which are acceptable to Administrative Agent;

(x) Administrative Agent shall have received one copy, if any, of Borrower’s
agreements with any property manager(s) for the Tranche Three Projects;

(xi) Administrative Agent shall have received evidence of insurance as required
by this Agreement with respect to the Tranche Three Projects;

(xii) Administrative Agent shall have received a current ALTA/ACSM land title
survey of the Tranche Three Project, dated or updated to a date not earlier than
thirty (30) days prior to the date hereof, certified to Administrative Agent,
Lenders and the Title Company, prepared by a licensed surveyor acceptable to
Administrative Agent and the Title Company, and conforming to Administrative
Agent’s current standard survey requirements;

(xiii) Administrative Agent shall have received true and correct copies, to the
extent in Borrower’s possession, of the “as built” Plans and Specifications and
a current engineering report or architect’s certificate with respect to each
Tranche Three Project, covering, among other matters, inspection of heating and
cooling systems, roof and structural details and showing no failure of
compliance with building plans and specifications, applicable legal requirements
(including requirements of the Americans with Disabilities Act) and fire, safety
and health standards;

(xiv) Administrative Agent shall have received a current environmental site
assessment for each Tranche Three Project performed by an environmental engineer
that is acceptable to Administrative Agent, and which assessment shall be in
form and substance satisfactory to Administrative Agent, in Administrative
Agent’s sole discretion. Such report shall be addressed to such persons as
Administrative Agent may require;

(xv) Administrative Agent shall have received a soils test report prepared by a
licensed soils engineer reasonably satisfactory to Administrative Agent showing
the locations of, and containing boring logs for, all borings, together with
recommendations for the design of the foundations, paved areas and underground
utilities for each Tranche Three Project;

(xvi) Administrative Agent shall have received evidence satisfactory to
Administrative Agent, as to whether (i) each Tranche Three Project is located in
an area designated by the Department of Housing and Urban Development as having
special flood or mudslide hazards, and (ii) the community in which each
Tranche Three Project is located is participating in the National Flood
Insurance Program;

(xvii) Administrative Agent shall have received current operating statements and
a current rent roll of each Tranche Three Project, which Borrower shall
represent and warrant is true and correct to the best of its knowledge. Such
rent roll shall include the following information: (a) tenant names;
(b) unit/suite numbers; (c) area of each demised premises and total area of each
Tranche Three Project (stated in net rentable square feet); (d) rental rate
(including escalations) (stated in gross amount and in amount per net rentable
square foot per year); and (e) security deposit, if any;

(xviii) Administrative Agent shall have received leases, estoppel certificates
and subordination, non-disturbance and attornment agreements (in form and
substance acceptable to Administrative Agent) from such tenants at each
Tranche Three Project as required by Administrative Agent;

(xix) Administrative Agent shall have received evidence satisfactory to
Administrative Agent that all real estate taxes, assessments, water, sewer or
other charges levied or assessed against the Tranche Three Projects have been
paid in full prior to delinquency;

(xx) Administrative Agent shall have received evidence satisfactory to
Administrative Agent that (i) telephone service, electric power, storm sewer,
sanitary and water facilities are available to each Tranche Three Project;
(ii) such utilities are adequate to serve each Tranche Three Projects and exist
at the boundaries of each Tranche Three Project; and (ii) no conditions exist to
affect Borrower’s right to connect into and have unlimited use of such utilities
except for the payment of a normal connection charge and except for the payment
of subsequent charges for such services to the utility supplier. Administrative
Agent shall also have received evidence satisfactory to Administrative Agent
that all permits (including building permits), variances, zoning approvals, or
other required permissions for the operation and occupancy of each Tranche Three
Project are in existence, and that each Tranche Three Project is in full
compliance with all Federal, State and local laws, and all rules or regulation
governing the protection of the environment. At Administrative Agent’s request,
Borrower shall furnish Administrative Agent with a zoning endorsement to the
Title Insurance Policies, zoning letters from applicable municipal agencies, and
utility letters from applicable service providers or other reasonable proof that
required utilities are available to each Tranche Three Project;

(xxi) Administrative Agent shall have received a copy of all other inspection
and test reports made by or for Borrower in connection with each Tranche Three
Project;

(xxii) No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against any Tranche Three Project; no
Tranche Three Project shall have suffered any significant damage by fire or
other casualty which has not been repaired; no law, regulation, ordinance,
moratorium, injunctive proceeding, restriction, litigation, action, citation or
similar proceeding or matter shall have been enacted, adopted, or threatened by
any governmental authority, which would have, in Administrative Agent’s
judgment, a material adverse effect on any Tranche Three Project or the acquirer
of any Tranche Three Project;

(xxiii) All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loan or the
acquisition of any Tranche Three Project shall have been paid, such evidence to
be accompanied by any waivers or indemnifications deemed necessary by
Administrative Agent;

(xxiv) Administrative Agent shall have received payment of Administrative
Agent’s costs and expenses in underwriting, documenting, and closing the
transaction, including fees and expenses of Administrative Agent’s inspecting
engineers, consultants, and outside counsel; and

(xxv) Administrative Agent shall have received such other authorizations,
documents, certificates, updates, reports, searches or items as Administrative
Agent reasonably may reasonably require with respect to each Tranche Three
Project.

(b) Disbursement. Disbursement of the Tranche Three Holdback shall be in one
lump sum in the amount of $11,253,000; provided, however, neither Administrative
Agent nor Lenders shall have any obligation to disburse proceeds allocated to
the Tranche Three Holdback if Borrower has not satisfied all of the condition
set forth in Section 4.10(a) on or before July 31, 2008 (or any such conditions
have been waived in writing by Administrative Agent).

4.11 Debt Service Coverage Ratio. At all times during the term of the Loan, the
Debt Service Coverage Ratio shall equal or exceed 1.25:1.00 as determined by
Administrative Agent in its sole and absolute discretion. If for any reason the
applicable Debt Service Coverage Ratio is not met, then Borrower shall, within
thirty (30) days after Administrative Agent’s demand, immediately reduce the
unpaid principal balance of the Loan in an amount which would cause the
applicable Debt Service Coverage Ratio to be met.

ARTICLE V

TITLE INSURANCE

5.1 Basic Insurance. Concurrently with the recording of the Tranche One Projects
Deeds of Trust (or such earlier Closing Date), Borrower shall, at Borrower’s
sole cost and expense, deliver or cause to be delivered to Administrative Agent
the Title Insurance Policies issued by the Title Company (and such reinsurers
and coinsurers as Administrative Agent may require) with a liability limit of
not less than the full amount of the Aggregate Commitment and with coverage and
in form satisfactory to Administrative Agent, insuring Administrative Agent’s
and Lender’s interest under each Deeds of Trust as a valid first liens on the
applicable Project, together with such reinsurance or coinsurance agreements or
endorsements to the Title Insurance Policies as Administrative Agent may
require, which policy shall contain only the Permitted Exceptions from its
coverage, and thereafter Borrower shall, at its own cost and expense, do all
things necessary to maintain each Tranche One Project Deed of Trust as a valid
first lien on the applicable Property. From and after the disbursement of the
Tranche Two Holdback, Borrower shall, at its own cost and expense, do all things
necessary to maintain the Tranche Two Project Deed of Trust as a valid first
lien on the Tranche Two Project. From and after the disbursement of the
Tranche Three Holdback, Borrower shall, at its own cost and expense, do all
things necessary to maintain each Tranche Three Project Deed of Trust as a valid
first lien on the applicable Property.

5.2 Continuation and Date-Down Endorsements. After recordation of the
Tranche One Projects Deeds of Trust and as a condition precedent to each Loan
advance under Article IV above, Borrower shall (if required by Administrative
Agent) at its own cost and expense, deliver or cause to be delivered to
Administrative Agent from time to time such continuation and date-down
endorsements to be attached to the Title Insurance Policies referred to above,
in form and substance satisfactory to Administrative Agent, as Administrative
Agent reasonably deems necessary to insure the priority of the Deeds of Trust as
a valid first lien on the Projects as of the date of and including the amount
covered by each such disbursement, and Borrower agrees to furnish to the Title
Company such surveys and other information as are required by Administrative
Agent or the Title Company to enable the Title Company to issue such
endorsements to Administrative Agent.

ARTICLE VI

OPERATION AND MAINTENANCE OF THE PROJECT

6.1 Operation as Medical/Commercial Office Buildings. At all times during the
term of this Agreement, Borrower shall itself (or through a manager satisfactory
to Administrative Agent) operate the Projects then serving as Collateral as
first class medical/commercial office buildings.

6.2 Maintenance. Borrower shall maintain the Projects then serving as Collateral
in good condition and repair (as is more fully set forth in the Deeds of Trust).

ARTICLE VII

LIABILITY, RISK, AND FLOOD INSURANCE

At all times throughout the Loan term, Borrower shall, at its sole cost and
expense, maintain insurance, and shall pay, as the same becomes due and payable,
all premiums in respect thereto, including, but not necessarily limited to:

7.1 Property. “Special Cause of Loss” insurance on the Improvements in an amount
not less than the full insurable value on a replacement cost basis of the
insured Improvements and personal property related thereto.

7.2 Liability. Insurance protecting Borrower, Administrative Agent and Lenders
against loss or losses from liability imposed by law or assumed in any written
contract and arising from personal injury, including bodily injury or death,
having a limit of liability of not less than One Million Dollars ($1,000,000)
(combined single limit for personal injury and property damage) and an umbrella
excess liability policy in an amount not less than Fifteen Million Dollars
($15,000,000) protecting Borrower and Lender against any loss or liability or
damage for personal injury, including bodily injury or death, or property
damage. Such policies must be written on an occurrence basis so as to provide
blanket contractual liability, broad form property damage coverage, and coverage
for products and completed operations.

7.3 Flood. If required by Administrative Agent, a policy or policies of flood
insurance in the maximum amount of flood insurance available with respect to the
Projects then serving as Collateral under the Flood Disaster Protection Act of
1973, as amended. This requirement will be waived upon presentation of evidence
satisfactory to Administrative Agent that no portion of any Property then
serving as Collateral is located within an area identified by the U.S.
Department of Housing and Urban Development as having special flood hazards.

7.4 Additional Insurance. Borrower shall provide such other policies of
insurance as Administrative Agent may reasonably request in writing.

7.5 Other Requirements. All required insurance shall be procured and maintained
in financially sound and generally recognized responsible insurance companies
selected by Borrower and subject to the approval of Administrative Agent. Such
companies should be authorized to write such insurance in the State of
California (in the case of the policies applicable to the UnitedHealth Group
Building Project), the State of Missouri (in the case of the policies applicable
to the Winghaven Project), the State of Texas (in the case of the polices
applicable to the North Texas Neurology Project and the Lonestar Endoscopy
Project), the State of New Hampshire (in the case of the polices applicable to
the Nutfield Project), the State of Arizona (in the case of the polices
applicable to the Academy Medical Center Project) and the State of Indiana (in
the case of the polices applicable to the Epler B Project). The company issuing
the policies shall have a financial and performance rating of “A-IX” or better
by A.M. Best Co., in Bests’ Key Guide, or such other rating acceptable to
Administrative Agent. All property policies evidencing the required insurance
shall name Administrative Agent (for the benefit of Lenders) as first mortgagee,
and all liability policies evidencing the insurance required shall name
Administrative Agent (for the benefit of Lenders) as additional insured, shall
provide for payment to the Administrative Agent (or its assignee, as directed by
Administrative Agent), for the benefit of Lenders, of the net proceeds of
insurance resulting from any claim for loss or damage thereunder, shall not be
cancelable as to the interests of Administrative Agent and Lenders due to the
acts of Borrower, and shall provide for at least thirty (30) days prior written
notice of the cancellation or modification thereof to Administrative Agent.

7.6 Evidence. All policies of insurance, or certificates of insurance evidencing
that such insurance is in full force and effect, shall be delivered to
Administrative Agent on or before the Closing Date (together with proof of the
payment of the premiums thereof). At least thirty (30) days prior to the
expiration or cancellation of each such policy, Borrower shall furnish
Administrative Agent evidence that such policy has been renewed or replaced in
the form of a certificate reflecting that there is in full force and effect,
with a term covering the next succeeding calendar year, insurance of the types
and in the amounts required.

ARTICLE VIII

RIGHTS OF INSPECTION

Administrative Agent, or its agent, shall have the right at any time and from
time to time to enter upon the Properties then serving as Collateral for
purposes of inspection and conducting Appraisals.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1 Consideration. As an inducement to Administrative Agent and Lenders to
execute this Agreement and to disburse the proceeds of the Loans, Borrower
represents and warrants to Administrative Agent and Lenders that the following
statements set forth in this Article IX are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date and
Borrower acknowledges that the truth and accuracy of such representations and
warranties is also a condition precedent to Administrative Agent’s and Lenders’
obligation to make each Loan advance.

9.2 Organization, Powers and Good Standing.

(a) Organization and Powers-Borrower. Each Borrower is a limited liability
company, duly organized and validly existing under the laws of the Delaware, and
is duly qualified to transact business under the laws of the State of
California, Missouri, Texas, New Hampshire, Arizona or Indiana, as applicable.
Each Borrower has all requisite power and authority and rights to own and
operate its properties, to carry on its businesses as now conducted and as
proposed to be conducted, and to enter into and perform this Agreement and the
other Loan Documents. The address of Borrower’s principal place of business is
1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705.

(b) Organization and Powers-Guarantor. Guarantor is a corporation, duly
organized and validly existing under the laws of the State of Maryland.
Guarantor has all requisite power and authority and rights to own and operate
its properties, to carry on its businesses as now conducted and as proposed to
be conducted, and to enter into and perform the Environmental Indemnity and the
other Loan Documents. The address of Guarantor’s principal place of business is
1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705.

(c) Good Standing. Each Borrower has made all filings and is in good standing in
the State of Delaware and California, Missouri, Texas, New Hampshire, Arizona or
Indiana, as applicable, and in each other jurisdiction in which the character of
the property it owns or the nature of the business it transacts makes such
filings necessary or where the failure to make such filings could have a
materially adverse effect on the business, operations, assets or condition
(financial or otherwise) of such Borrower. Guarantor has made all filings and is
in good standing in the State of Maryland and in each other jurisdiction in
which the character of the property it owns or the nature of the business it
transacts makes such filings necessary or where the failure to make such filings
could have a materially adverse effect on the business, operations, assets or
condition (financial or otherwise) of Guarantor.

(d) Non-foreign Status. No Borrower is a “foreign corporation,” “foreign
partnership,” “foreign trust,” or “foreign estate,” as those terms are defined
in the Internal Revenue Code and the regulations promulgated thereunder. Each
Borrower’s U.S. employer identification number is as set forth on the signature
page hereof.

9.3 Authorization of Loan Documents.

(a) Authorization. The execution, delivery and performance of the Loan Documents
by each Borrower are within such Borrower’s powers and have been duly authorized
by all necessary action by Borrower.

(b) No Conflict. The execution, delivery and performance of the Loan Documents
by each Borrower will not violate (i) any Borrower’s operating agreement or
articles of organization; or (ii) to Borrower’s knowledge, any legal requirement
affecting any Borrower or any of its properties; or (iii) any agreement to which
any Borrower is bound or to which it is a party and will not result in or
require the creation (except as provided in or contemplated by this Agreement)
of any lien upon any of such properties.

(c) Binding Obligations. This Agreement and the other Loan Documents have been
duly executed by each Borrower, and are legally valid and binding obligations of
each Borrower, enforceable against each Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

9.4 Compliance with Laws. Each Property consists of a legal and separate parcel
or parcels under applicable law and for tax assessment purposes. To Borrower’s
best knowledge, the Improvements were constructed in compliance with, and each
Project presently complies fully with, all restrictive covenants and all
applicable laws and regulations, including, without limitation, all building
codes, environmental laws and the Americans With Disabilities Act (Public Law
101-336).

9.5 No Material Defaults. There exists no material violation of or material
default by Borrower and no event has occurred which, upon the giving of notice
or the passage of time, or both, would constitute a material default with
respect to (a) the terms of any instrument evidencing or securing any material
indebtedness secured by any Project, (b) any material lease or other agreement
affecting any Project to which Borrower is a party, (c) to Borrower’s knowledge,
any material license, permit, statute, ordinance, law, judgment, order, writ,
injunction, decree, rule or regulation of any Governmental Authority, or any
determination or award of any arbitrator to which Borrower or any Project may be
bound, or (d) any mortgage, instrument, agreement or document by which Borrower,
or any of its properties is bound: (i) which involves any Loan Document
        , (ii) that might materially and adversely affect the ability of
Borrower to perform its obligations under any of the Loan Documents, any Swap
Contracts or any other material instrument, agreement or document to which it is
a party, or (iii) which might adversely affect the first priority of the liens
created by this Agreement or any of the Loan Documents.

9.6 Litigation; Adverse Facts. Borrower has no knowledge of any action, suit,
investigation, proceeding or arbitration (whether or not purportedly on behalf
of Borrower) at law or in equity or before or by any foreign or domestic court
or other governmental entity (a “Legal Action”), pending or, to the knowledge of
Borrower, overtly threatened against or affecting any Borrower or any of its
assets which could reasonably be expected to result in any material adverse
change in the business, operations, assets (including the Projects) or condition
(financial or otherwise) of any Borrower or would materially and adversely
affect Borrower’s ability to perform its obligations under the Loan Documents.
No Borrower is (a) in violation of any applicable law which violation materially
and adversely affects or may materially and adversely affect the business,
operations, assets (including the Projects) or condition (financial or
otherwise) of Borrower, (b) subject to, or in default with respect to any other
legal requirement that would have a materially adverse effect on the business,
operations, assets (including the Projects) or condition (financial or
otherwise) of any Borrower, or (c) in default with respect to any agreement to
which any Borrower is a party or to which it is bound. There is no Legal Action
pending or, to the knowledge of any Borrower, threatened against or affecting
any Borrower questioning the validity or the enforceability of this Agreement or
any of the other Loan Documents.

9.7 Title to Properties; Liens. Each Borrower has good and legal title to all
properties and assets reflected in its most recent balance sheet delivered to
Administrative Agent, except for assets disposed of in the ordinary course of
business since the date of such balance sheet. Borrower is the sole owner of,
and has good and marketable title to the fee interest in the Properties serving
as Collateral, and the Improvements and all other real property described in the
Deeds of Trust, free from any adverse lien, security interest or encumbrance of
any kind whatsoever, excepting only (a) liens and encumbrances shown on the
Title Policies, (b) liens and security interests in favor of Administrative
Agent, and (c) other matters which have been approved in writing by
Administrative Agent.

9.8 Disclosure. There is no fact known to Borrower that materially and adversely
affects the business, operations, assets or condition (financial or otherwise)
of any Borrower that has not been disclosed in this Agreement or in other
documents, certificates and written statements furnished to Administrative Agent
in connection herewith.

9.9 Payment of Taxes. All tax returns and reports of each Borrower required to
be filed by it have been timely filed, and all taxes, assessments, fees and
other governmental charges upon each Borrower and upon its properties, assets,
income and franchises which would otherwise be delinquent have been paid prior
to such delinquency.

9.10 Securities Activities. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as defined within Regulations G, T
and U of the Board of Governors of the Federal Reserve System), and none of the
value of any Borrower’s assets consists of such margin stock. No part of the
Loans will be used to purchase or carry any margin stock or to extend credit to
others for that purpose or for any other purpose that violates the provisions of
Regulations U or X of said Board of Governors.

9.11 Government Regulations. No Borrower is subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Public Utility
Holding Company Act of 1935, the Interstate Commerce Act or to any federal or
state statute or regulation limiting its ability in incur indebtedness for money
borrowed.

9.12 Rights to Project Agreements, Permits and Licenses. Upon the purchase of
each Property, Borrower will be the true owner of all rights in and to all
existing agreements, permits and licenses relating to such Projects, and will be
the true owner of all rights in and to all future agreements, permits and
licenses relating to such Project.

9.13 Access. All streets and easements necessary for the operation of the
Projects are available to the boundaries of the Properties.

9.14 Use of Projects. To Borrower’s knowledge, the Improvements and the
Properties, and their use as medical/commercial office buildings, comply fully
with all applicable laws and restrictive covenants, including, without
limitation, all zoning laws.

9.15 Financial Condition. The financial statements and all financial data
previously delivered to Administrative Agent in connection with the Loans and/or
relating to each Borrower are true, correct and complete in all material
respects. Such financial statements and fairly present the financial position of
the parties who are the subject thereof as of the date thereof. No material
adverse change has occurred in such financial position, no material borrowings
have been made by any Borrower since the date thereof which are secured by, or
might give rise to, a lien or claim against any Project, the proceeds of the
Loans, or other assets of Borrower.

9.16 Personal Property. Borrower is now and shall continue to be the sole owner
of the personal property constituting part of the Collateral free from any
adverse lien, security interest or adverse claim of any kind whatsoever, except
for liens or security interests in favor of Administrative Agent.

9.17 No Condemnation. No condemnation proceedings or moratorium is pending or,
to Borrower’s knowledge, threatened against any Project or any Property (or any
portion thereof) which would materially impair the use, occupancy or full
operation of any Project in any manner whatsoever.

9.18 Other Loan Documents. Each of the representations and warranties of
Borrower contained in any of the other Loan Documents is true and correct in all
material respects. All of such representations and warranties are incorporated
herein for the benefit of Administrative Agent.

9.19 Guarantor. Guarantor has full right, power and authority to execute,
deliver and carry out the terms of the Guaranty and the Environmental
Indemnities and, when executed and delivered pursuant thereto, the Guaranty and
the Environmental Indemnities will constitute the valid, binding and legal
obligations of Guarantor, enforceable against Guarantor in accordance with its
terms subject to bankruptcy, insolvency, moratorium and similar laws affecting
creditors generally and to general principles of equity.

9.20 No Lease Defaults. There are no defaults by Borrower or, to Borrower’s
knowledge, any tenant under any Lease.

9.21 Defects. To Borrower’s knowledge, there are no defects, facts or conditions
affecting any Project which would make it unsuitable for its present use and
operation as a medical/commercial office buildings.

9.22 ERISA. As of the Closing Date and throughout the term of the Loan,
(a) Borrower is not and will not be an “employee benefit plan” as defined in
ERISA, and (b) the assets of Borrower do not and will not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA.

9.23 Project Information. The information in Schedule 1.1(B) hereof with respect
to each Project is correct.

ARTICLE X

COVENANTS OF BORROWER

10.1 Consideration. As an inducement to Administrative Agent and the Lenders to
execute this Agreement and to make each disbursement of the Loans, Borrower
hereby covenants as set forth in this Article X, which covenants shall remain in
effect so long as the Notes shall remain unpaid or any obligation of Borrower
under any other Loan Documents or under any Swap Contracts remain outstanding or
unperformed.

10.2 Existence. Each Borrower shall and shall cause Guarantor (if other than an
individual) to continue to be validly existing under the laws of the
jurisdiction of its organization.

10.3 Books and Records; Access by Administrative Agent and the Lenders. Borrower
shall maintain a single, standard, modern system of accounting (including,
without limitation, a single, complete and accurate set of books and records of
its assets, business, financial condition, operations, property, prospects and
results of operation in accordance with good accounting practice and on a GAAP
basis). During business hours and upon reasonable advance written notice,
Borrower will give representatives of Administrative Agent and each Lender
access to all assets, books, documents, property, and records of Borrower and
will permit such representatives to inspect such assets and property and to
audit, copy, examine and make excerpts from such books, documents and records.

10.4 No Encumbrances. Borrower will not permit any lien, levy, attachment or
restraint to be made or filed against any Project then serving as Collateral, or
any portion thereof, or permit any receiver, trustee or assignee for the benefit
of creditors to be appointed to take possession of any Project then serving as
Collateral or any portion thereof, except for lien claims filed or asserted
against a Property or a Project and concerning which Borrower is in full
compliance with the applicable provisions of the applicable Deed of Trust.

10.5 Compliance with Laws. Borrower shall comply with all applicable laws,
statutes, regulations, codes and requirements, as amended from time to time
(including, without limitation, all environmental laws, building, zoning and use
and condominium and common interest development laws, requirements, regulations
and ordinances, and the Americans With Disabilities Act), all CC&Rs and all
obligations created by private contracts and leases which affect ownership,
development, construction, equipping, fixturing, use or operation of any Project
then serving as Collateral. If requested by Administrative Agent, Borrower shall
deliver to Administrative Agent, promptly after receipt thereof, copies of all
permits and approvals received from Governmental Authorities relating to the
development, construction, use, occupancy or operation of the Projects then
serving as Collateral to the extent such items are in Borrower’s possession or
are reasonably obtainable by Borrower.

10.6 Personal Property. Borrower will not install materials, personal property,
equipment or fixtures subject to any security agreement or other agreement or
contract wherein the right is reserved to any person, firm or corporation to
remove or repossess any such materials, equipment for fixtures, or whereby title
to any of the same is not completely vested in Borrower at the time of
installation, other than medical equipment purchased with purchase money
financing, without Administrative Agent’s prior written consent.

10.7 Assessments. Borrower shall pay or discharge all lawful claims, including
taxes, assessments and governmental charges or levies imposed upon Borrower or
its income or profits or upon any property (including the Projects) belonging to
Borrower (all the above collectively hereinafter referred to as “Impositions”),
prior to the date upon which penalties attach thereto, and submit evidence
satisfactory to Administrative Agent confirming the payment of all Impositions
against the Projects then serving as Collateral. Borrower has the right before
any delinquency occurs to contest or object to the amount or validity of any
such Imposition by appropriate proceedings, but this will not be deemed or
construed in any way as relieving, modifying or extending Borrower’s covenant to
pay any such Imposition at the time and in the manner provided in this
Section 10.7, unless Borrower has given prior written notice to Administrative
Agent of Borrower’s intent to so contest or object to an Imposition, and unless,
at Administrative Agent’s sole option, (i) Borrower demonstrates to
Administrative Agent’s reasonable satisfaction that the proceedings to be
initiated by Borrower will conclusively operate to prevent the sale of the
Collateral, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (ii) Borrower furnishes a good and
sufficient bond or surety as requested by and reasonably satisfactory to
Administrative Agent; or (iii) Borrower demonstrates to Administrative Agent’s
reasonable satisfaction that Borrower has provided as good and sufficient
undertaking as may be required or permitted by law to accomplish a stay of any
such sale.

10.8 Disbursements. Borrower shall receive the disbursements to be made
hereunder as a trust fund for the purpose of paying the costs and expenses of
refinancing the Projects serving as Collateral as approved hereunder by
Administrative Agent as provided herein, and for no other purpose.

10.9 Information and Statements. Borrower shall furnish to Administrative Agent,
with sufficient copies for each Lender which Administrative Agent shall
distribute to the Lenders:

(a) as soon as the same are available, and in any event within one hundred
twenty (120) days after the end of each fiscal year of each Borrower, certified
by an officer of Borrower, a copy of the current company-prepared financial
statements of each Borrower, prepared upon a GAAP accrual basis, which shall
consist of (1) a balance sheet as of the end of the relevant fiscal year,
(2) statements of income and expenses of each Borrower for such fiscal year
(together, in each case, with the comparable figures for the previous fiscal
year), (3) statements of income and expenses and changes in financial position
of each Project then serving as Collateral for such fiscal year (together, in
each case with comparable figures for the corresponding fiscal year), and
(4) cash flow statements of each Borrower;

(b) copies of filed federal income tax returns of each Borrower and Guarantor
for each taxable year (with all K-1s and other forms and supporting schedules
attached), on or before October 30 of each year;

(c) a copy of the filed Form 10-K of Guarantor for each fiscal year, within one
hundred twenty (120) days after Guarantor’s fiscal year end;

(d) Intentionally Omitted.

(e) as soon as the same are available, and in any event within sixty (60) days
after the end of each fiscal quarter, deliver to Administrative Agent a detailed
rent roll, in form and detail reasonably satisfactory to Administrative Agent,
for each Project then serving as Collateral for the preceding fiscal quarter;
and

(f) such other information concerning each Borrower, Guarantor, the Projects
then serving as Collateral, and the assets, business, financial condition,
operations, property, prospects, and results of operations of each Borrower and
Guarantor as Administrative Agent reasonably requests from time to time.

10.10 Representations and Warranties. Until repayment of the Notes and all other
obligations secured by the Deeds of Trust, the representations and warranties of
Article IX shall remain true and complete in all material respects.

10.11 Trade Names. Borrower shall immediately notify Administrative Agent in
writing of any change in the legal, trade or fictitious business names used by
any Borrower and shall, upon Administrative Agent’s request, execute any
additional financing statements and other certificates necessary to reflect the
change in trade names or fictitious business names.

10.12 Further Assurances. Borrower shall execute and deliver from time to time,
promptly after any request therefor by Administrative Agent, any and all
instruments, agreements and documents and shall take such other action as may be
necessary or desirable in the opinion of Administrative Agent to maintain,
perfect or insure Administrative Agent’s security provided for herein and in the
other Loan Documents, including, without limitation, the authorization of UCC-1
renewal statements, the execution of such amendments to the Deeds of Trust and
the other Loan Documents and the delivery of such endorsements to the Title
Company, all as Administrative Agent shall reasonably require, and Borrower
shall pay all fees and expenses (including reasonable attorneys’ fees) related
thereto. Promptly upon the request of Administrative Agent, Borrower shall
execute and deliver a Certification of Non-Foreign Status.

10.13 Notice of Litigation. Borrower shall give, or cause to be given, prompt
written notice to Administrative Agent of (a) any action or proceeding which is
instituted by or against any Borrower or Guarantor in any Federal or state court
or before any commission or other regulatory body, Federal, state or local,
foreign or domestic, or any such proceedings which are threatened in writing
against it, which, if adversely determined, would be likely to have a material
and adverse effect upon any Borrower’s or Guarantor’s (as applicable) business,
operations, properties, assets, management, ownership or condition (financial or
otherwise), (b) any other action, event or condition of any nature which may
have a material and adverse effect upon any Borrower’s or Guarantor’s (as
applicable) business, operations, management, assets, properties, ownership or
condition (financial or otherwise), or which, with notice or lapse of time or
both, would constitute an Event of Default or a default under any other
contract, instrument or agreement to which any Borrower or Guarantor is a party
to by or to which any Borrower or Guarantor or any of their properties or assets
may be bound or subject, and (c) any actions, proceedings or notices adversely
affecting any Project then serving as Collateral or Administrative Agent’s
interest therein by any zoning, building or other municipal officers, offices or
departments having jurisdiction with respect to such Project.

10.14 Good Standing. Each Borrower shall maintain its good standing in Delaware
and California, Missouri, Texas, New Hampshire, Arizona or Indiana, as
applicable, and preserve all of its rights and franchises material to its
business and shall cause Guarantor (if other than an individual) to maintain and
preserve its existence.

10.15 Hazardous Materials. Borrower will not use, and will not permit the use
of, any Hazardous Substance (as defined in the Environmental Indemnities) in
connection with the Projects then serving as Collateral except as permitted by
applicable law and the Environmental Indemnity.

10.16 Intentionally Omitted.

10.17 Intentionally Omitted.

10.18 Government Regulation. No Borrower shall (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Administrative Agent from making any advance or extension of
credit to any Borrower or from otherwise conducting business with any Borrower,
or (b) fail to provide documentary and other evidence of any Borrower’s identity
as and when requested by Administrative Agent at any time to enable
Administrative Agent to verify such Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

10.19 Negative Covenants. Borrower shall not, without the prior written consent
of Administrative Agent in Administrative Agent’s sole and absolute discretion,
do or permit to be done any of the following:

(a) Indebtedness. No Borrower shall incur or become liable for any Indebtedness,
whether secured or unsecured, in favor of any Person, other than:

(i) the Loans and all other obligations under the Loan Documents;

(ii) trade debt incurred in the ordinary course of Borrower’s business and paid
in the ordinary course of Borrower’s business and in any event in not more than
sixty (60) days; and

(iii) obligations under Swap Contracts permitted under Section 13.30 hereof.

(b) Liens and Encumbrances. No Borrower shall create, incur or suffer to exist
any lien or encumbrance in, of or on any of the property of such Borrower except
for Permitted Exceptions, liens for equipment financing not to exceed $500,000
or liens for trade payables in the ordinary course of business, provided in each
case that no such liens shall be recorded or filed against any Project.

(c) Fundamental Changes. No Borrower shall, and Borrower shall not permit
Guarantor to, dissolve or liquidate or become a party to any merger or
consolidation.

(d) Distributions. No Borrower shall declare or pay any distributions or redeem,
repurchase or otherwise acquire or retire any of its capital stock or other
ownership interest at any time outstanding, except that, for so long as no Event
of Default or Unmatured Event of Default has occurred and is continuing, each
Borrower may make distributions to its members so long as after giving effect to
any such distribution no Event of Default or Unmatured Event of Default shall
have occurred.

(e) Affiliates. No Borrower shall enter into any transaction (including the
purchase or sale of any property or service) with, or make any payment or
transfer to, any Affiliate of any Borrower except in the ordinary course of
business and pursuant to the reasonable requirements of such Borrower’s business
and upon fair and reasonable terms no less favorable to Borrower than Borrower
would obtain in a comparable arms-length transaction.

(f) Amendments to Organizational Documents. No Borrower shall allow any material
amendments to be made in the terms of such Borrower’s or Guarantor’s
organizational documents which would adversely effect in any material respect
any Borrower, Guarantor, any Project then serving as Collateral, any Borrower’s
or Guarantor’s ability to perform their obligations under the Loan Documents or
Administrative Agent’s security interests..

(g) No Other Business. No Borrower shall engage in any business other than the
ownership, management, and operation of the Projects then serving as Collateral
and Borrower will conduct and operate its business as presently conducted and
operated.

(h) No Commingling. Subject to its right to distribute funds pursuant to
Section 10.19(d), Borrower will not commingle its funds and other assets with
those of any Affiliate, Guarantor, any of Borrower’s members, managers, partners
or shareholders or any other Person.

(i) Changes. Borrower will not change or in any manner cause or seek a change in
any laws, requirements of Governmental Authorities or obligations created by
private contracts and leases which now or hereafter may significantly adversely
affect the ownership, use or operation of any Project then serving as
Collateral, without the prior written consent of Administrative Agent.

(j) Change in Ownership. No Borrower shall suffer to occur or exist, whether
occurring voluntarily or involuntarily, any change in, or any lien or
encumbrance with respect to, the legal or beneficial ownership of any interest
in such Borrower, any member in such Borrower or any other direct or indirect
ownership interest in such Borrower or the members in such Borrower (except for
shares of stock in Grub & Ellis Healthcare REIT, Inc. which may be transferred
without violating the provisions of this clause (j)).

(k) Leases. No Borrower shall enter into, amend or modify any lease in excess of
10,000 square feet (each such lease, a “Material Lease”) covering any portion of
any Project then serving as Collateral without Administrative Agent’s prior
written consent, in Administrative Agent’s sole discretion; provided, however,
no Borrower shall enter any lease which is not a Material Lease for which the
rent payable under such lease is not a market rent or the terms are not
otherwise market without Administrative Agent’s prior written consent, in
Administrative Agent’s sole discretion. The applicable Borrower shall furnish to
Administrative Agent, upon execution, a fully executed copy of each lease
entered into by such Borrower, together with all exhibits and attachments
thereto and all amendments and modifications thereof. The applicable Borrower
shall provide Administrative Agent with a copy of each proposed Material Lease
and with financial information on the proposed tenant to aid Administrative
Agent in determining whether it will consent thereto. Administrative Agent may
declare each such Material Lease (or any other lease) to be prior or subordinate
to the applicable Deed of Trust, at Administrative Agent’s sole option.

10.20 Post-Closing Deliveries. Borrower shall, within fifteen (15) days after
the Closing Date, deliver to Administrative Agent fully-executed and
acknowledged subordination, nondisturbance and attornment agreements, in form
and content satisfactory to Administrative Agent, for leases covering not less
than eighty-five percent (85%) of the Epler B Project.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

11.1 Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default under this Agreement:

(a) Failure of Borrower or Guarantor to pay any amounts due pursuant to this
Agreement, the Notes or the other Loan Documents (including, without limitation,
principal, interest, fees, or other amounts) within ten (10) days after the date
such amount is due.

(b) Failure by Borrower or Guarantor to pay any amount (other than principal or
interest) when due under this Agreement or any other Loan Document and the
expiration of ten (10) days after written notice of such failure by
Administrative Agent to Borrower.

(c) Failure by Borrower, Guarantor or any other Person referred to therein to
comply with any of the provisions of Article VII or Sections 10.4, 10.18, or
10.19(b), (c), (d), and (j).

(d) Failure by Borrower or Guarantor to perform any other obligation, or to
comply with any term or condition, applicable to Borrower or Guarantor under any
Loan Document that is not referred to in another Section of this Section 11.1
and the expiration of thirty (30) days after written notice of such failure by
Administrative Agent to Borrower; provided, however, that if such default is
susceptible of cure but such cure cannot be accomplished with reasonable
diligence within said period of time, and if Borrower commences to cure such
default promptly after receipt of notice thereof from Administrative Agent, and
thereafter prosecutes the curing of such default with reasonable diligence, such
period of time shall be extended for such period of time as may be necessary to
cure such default with reasonable diligence, but not to exceed an additional
sixty (60) days.

(e) Any representation or warranty by any Borrower or Guarantor in any Loan
Document is materially false, incorrect, or misleading as of the date made or
renewed.

(f) The occurrence of any event (including, without limitation, a change in the
financial condition, business, or operations of Borrower or Guarantor for any
reason whatsoever) that materially and adversely affects the ability of Borrower
or Guarantor to perform any of its obligations under the Loan Documents or under
any Swap Contracts.

(g) Any Borrower or Guarantor (i) is unable or admits in writing such Borrower’s
or Guarantor’s inability to pay its monetary obligations as they become due,
(ii) fails to pay when due any monetary obligation, whether such obligation be
direct or contingent, to any person in excess of $250,000, (iii) makes a general
assignment for the benefit of creditors, or (iv) applies for, consents to, or
acquiesces in, the appointment of a trustee, receiver, or other custodian for
any Borrower or Guarantor or the property of any Borrower or Guarantor or any
part thereof, or in the absence of such application, consent, or acquiescence a
trustee, receiver, or other custodian is appointed for any Borrower or Guarantor
or the property of any Borrower or Guarantor or any part thereof, and such
appointment is not discharged within sixty (60) days.

(h) Commencement of any case under the Bankruptcy Code, Title 11 of the United
State Code, or commencement of any other bankruptcy arrangement, reorganization,
receivership, custodianship, or similar proceeding under any federal, state, or
foreign law by any Borrower or Guarantor.

(i) If a receiver, trustee or similar officer shall be appointed for any
Borrower or Guarantor or for all or any substantial part of the property of any
Borrower or Guarantor without the application or consent of such Borrower or
Guarantor and such appointment shall continue undischarged for a period of
sixty (60) days (whether or not consecutive); or any bankruptcy, insolvency,
reorganization, arrangements, readjustment of debt, dissolution, liquidation or
similar proceedings shall be instituted (by petition, application, or otherwise)
against any Borrower or Guarantor and shall remain undismissed for a period of
sixty (60) days (whether or not consecutive).

(j) Any material litigation or proceeding is commenced before any Governmental
Authority against or affecting any Borrower or the property of any Borrower or
any part thereof and such litigation or proceeding is not defended diligently
and in good faith by such Borrower. Any litigation or proceeding is commenced
before any Governmental Authority against or affecting Guarantor which if
decided against Guarantor would materially adversely affect any Project then
serving as Collateral or Guarantor’s ability to perform its obligations under
the Guaranty, and such litigation or proceeding is not defended diligently and
in good faith by Guarantor.

(k) A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against any Borrower or Guarantor by any Government Authority, which
together with the aggregate amount of all other such judgments and decrees
against any Borrower or Guarantor that remain unpaid or that have not been
discharged or stayed, exceeds $250,000.00, is not paid and discharged or stayed
within thirty (30) days after the entry thereof.

(l) Commencement of any action or proceeding which seeks as one of its remedies
the dissolution of any Borrower.

(m) All or any part of the property of any Borrower, or all or any part of the
property of Guarantor valued in excess of $500,000 in the aggregate, is
attached, levied upon, or otherwise seized by legal process, and such
attachment, levy, or seizure is not quashed, stayed, or released within
thirty (30) days of the date thereof.

(n) The occurrence of any Accelerating Transfer (as defined in the Deeds of
Trust), unless Administrative Agent has consented to such Accelerating Transfer
in its sole and absolute discretion, as more particularly provided in the Deeds
of Trust.

(o) The occurrence of any Event of Default, as such term is defined in any other
Loan Document, after taking into account applicable cure periods.

(p) (i) A default shall occur in the payment when due (after giving effect to
any applicable notice and grace periods), whether by acceleration or otherwise,
with respect to indebtedness of any Borrower or Guarantor in an aggregate amount
exceeding $50,000.00; or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to indebtedness in an
aggregate amount exceeding $50,000.00 if the effect of such default described in
this clause (ii) is to permit the acceleration of the maturity of such
indebtedness.

(q) Any Borrower, Guarantor or any Person on behalf of any Borrower or Guarantor
shall claim or assert that the Loan Documents are not legal, valid and binding
agreements enforceable against any Borrower or Guarantor in accordance with
their respective terms; or the Loan Documents shall in any way be terminated
(except in accordance with their terms) or become or be judicially declared
ineffective or inoperative or shall in any way cease to give or provide the
respective liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby.

(r) Any Governmental Authorities take or institute action, which in the
reasonable opinion of Administrative Agent, will adversely affect any Borrower’s
or Guarantor’s ability to repay the Loans or which will materially affect any
Borrower’s or Guarantor’s condition or operations, if such action remains
effective for more than thirty (30) days.

(s) Administrative Agent fails to have a legal, valid, binding, and enforceable
first priority lien acceptable to Administrative Agent (subject to Permitted
Exceptions) on each Property then serving as Collateral, Improvements and all
other collateral.

(t) Failure of Guarantor to perform or comply with any financial covenant or
agreement contained in the Guaranty or Environmental Indemnities which remains
uncured for thirty (30) days after written notice of such failure by
Administrative Agent to Guarantor.

(u) Borrower has not satisfied all of the condition set forth in Section 4.10(a)
and Section 4.11(a) on or before July 31, 2008 (unless such conditions have been
waived in writing by Administrative Agent); provided, however, the foregoing
shall not be an Event of Default if, as of July 31, 2008, (i) the Debt Service
Coverage Ratio (for the Projects then serving as Collateral) equals or exceeds
1.25:1.00 as determined by Administrative Agent in its sole and absolute
discretion, and (ii) the Loan-to-Value Ratio (for the Projects then serving as
Collateral) shall not exceed sixty-six percent (66%) as determined by
Administrative Agent in its sole and absolute discretion; provided further that
if Borrower fails to satisfy the foregoing Debt Service Coverage Ratio and/or
Loan-to-Value Ratio condition(s), Borrower may satisfy such condition(s) by
paying down the outstanding Loan balance to an amount that would result in such
condition(s) being satisfied within five (5) Business Days after Administrative
Agent’s demand therefor.

11.2 Remedies.

(a) Notwithstanding any provision to the contrary herein or any of the other
Loan Documents, upon the happening of any Event of Default under this Agreement,
or upon an Event of Default under any of the other Loan Documents:
(i) Administrative Agent’s and Lenders’ obligation to make further advances of
the Loan shall be suspended, and (ii) if the Event of Default shall not be cured
within the applicable notice and cure periods, then Administrative Agent shall,
at its option, have the remedies provided in the Loan Document breached by
Borrower, including, without limitation, the option to declare all outstanding
indebtedness to be immediately due and payable without presentment, demand,
protest or notice of any kind, and the following remedies: Administrative
Agent’s and Lenders’ obligation to make further disbursements to Borrower shall
terminate; Administrative Agent may, at its option, apply any of Borrower’s
funds in its possession to the outstanding indebtedness under the Notes whether
or not such indebtedness is then due; and Administrative Agent and Lenders may
exercise all rights and remedies available to them under any or all of the Loan
Documents and applicable law. All sums expended by Administrative Agent and
Lenders for such purposes shall be deemed to have been disbursed to and borrowed
by Borrower and should be secured by the Deeds of Trust on the Properties then
serving as Collateral.

(b) Effective from and after the occurrence of and during the continuance of an
Event of Default, Borrower hereby constitutes and appoints Administrative Agent,
or an independent contractor selected by Administrative Agent, as its true and
lawful attorney-in-fact with full power of substitution for the performance of
Borrower’s obligations under this Agreement in the name of Borrower, and hereby
empower said attorney-in-fact to do any or all of the following upon the
occurrence of an Event of Default:

(i) to employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

(ii) to pay, settle or compromise all existing bills and claims which are or may
be liens against the Properties then serving as Collateral, the Improvements or
the Projects then serving as Collateral;

(iii) to execute all applications and certificates in the name of Borrower,
which may be required by any other contract;

(iv) to prosecute and defend all actions or proceedings in connection with the
Projects then serving as Collateral and to take such action, require such
performance and do any and every other act as is deemed necessary with respect
to the operation of the Projects then serving as Collateral which Borrower might
do on its own behalf;

(v) to let new or additional contracts to the extent not prohibited by their
existing contracts; and

(vi) to take such action and require such performance as it deems necessary
under any of the bonds or insurance policies to be furnished hereunder, to make
settlements and compromises with the sureties or insurers thereunder, and in
connection therewith to execute instruments of release and satisfaction.

It is understood and agreed that the foregoing power of attorney shall be deemed
to be a power coupled with an interest which cannot be revoked until repayment
of the Loan and performance of all other obligations under the Loan Documents or
any Swap Contracts entered into pursuant to Section 13.30 hereof..

ARTICLE XII

ADMINISTRATIVE AGENT

12.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wachovia Bank to act on its behalf as Administrative Agent hereunder and under
the other Loan Documents, including without limitation acting as collateral
agent for the Lenders under the Loan Documents, or any of them, and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent
and the Lenders, and neither Borrower nor Guarantor shall have rights as a third
party beneficiary of any of such provisions.

12.2 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

12.3 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent: (i) shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event of Default
has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

(b) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.1 and ARTICLE XI or (ii) in the absence
of its own gross negligence or willful misconduct. Administrative Agent shall be
deemed not to have knowledge of any Event of Default unless and until notice
describing such Event of Default is given to Administrative Agent by Borrower or
a Lender.

(c) Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in ARTICLE III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

12.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

12.5 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by Administrative
Agent. Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

12.6 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to the Lenders and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of Borrower unless an Event of Default has occurred and is continuing
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
Administrative Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. The predecessor
Administrative Agent shall pay to the successor the pro rata portion of any
annual administration fee paid in advance by Borrower for the portion of the
year between the time of the successor Administrative Agent’s acceptance of its
appointment as Administrative Agent and the following anniversary date of this
Agreement. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 13.10
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

12.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or Bookrunners listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.

ARTICLE XIII

MISCELLANEOUS

13.1 Successors and Assigns Generally; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions: (i) in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; (ii) in any case not described in clause (i) of this
paragraph, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if an “Effective Date” is specified in the Assignment and Assumption,
as of the Effective Date) shall not be less than $5,000,000 (and integral
multiples of $1,000,000 in excess thereof), unless each of Administrative Agent
and, so long as no Default has occurred and is continuing, Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; (iv) no consent shall be
required for any assignment except to the extent required by clause (ii) of this
paragraph and, in addition: (A) the consent of Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default or an Unmatured Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund and (B) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; (v) the parties
to each assignment shall execute and deliver to Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire; (vi) no such
assignment shall be made to Borrower or any of Borrower’s Affiliates or
Subsidiaries; (vii) no such assignment shall be made to a natural person; and
(viii) the assigning Lender must retain a Commitment of at least $10,000,000
(and integral multiples of $1,000,000 in excess thereof).

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, 2.11 and 13.10 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at its office in Charlotte, North Carolina, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative Agent, and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of Participant, agree to any amendment, modification or waiver described
in Section 13.27 that requires the consent of all Lenders, that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.8 and 2.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.28(a)
as though it were a Lender, provided such Participant agrees to be subject to
Section 13.28(b) as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.8 or 2.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.11 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.11 as though it
were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

13.2 Notices. All demands or notices required or which any party desires to give
hereunder or under any other Loan Document shall be in writing (including,
without limitation, telecopy, telegraphic, telex, or cable communication) and,
unless otherwise specifically provided in such other Loan Document, shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
nationally recognized overnight courier service or by certified United States
mail, postage prepaid, addressed to the party to whom directed at the applicable
address specified at the end of this paragraph (unless changed by similar notice
in writing given by the particular party whose address is to be changed) or by
facsimile. Any demand or notice shall be deemed to have been given either at the
time of personal delivery or, in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or,
in the case of facsimile, upon receipt; provided that service of a demand or
notice required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in this Agreement or in any other Loan Document or to require
giving of notice or demand to or upon any Person in any situation or for any
reason. The addresses for notices are as follows:

         
If to Administrative Agent:
  Wachovia Financial Services, Inc.
 
  c/o Wachovia Bank, National Association
 
  Real Estate Financial Services
 
  General Banking Group
 
  Mail Code: CA 6233
 
  15750 Alton Parkway
 
  Irvine, California 92618
 
  Attn: Anne McNeil
If to Borrower:
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Avenue , Suite 300
 
  Santa Ana, California 92705
 
  Attn: Shannon Johnson
With a copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Santa Monica, California 90067
 
  Attention: Kevin Kinigstein, Esq.

13.3 Authority to File Notices. Borrower irrevocably appoints Administrative
Agent at its attorney-in-fact, with full power of substitution, to file for
record, at the Borrower’s cost and expense and in Borrower’s name, any notices
of completion, notices of cessation of labor, or any other notices that
Administrative Agent considers necessary or desirable to protect its security.

13.4 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

13.5 No Waiver. No disbursement of proceeds of the Loans shall constitute a
waiver of any conditions to Administrative Agent’s or any Lender’s obligation to
make further disbursements nor, in the event Borrower is unable to satisfy any
such conditions, shall any such waiver have the effect of precluding
Administrative Agent or the Lenders from thereafter declaring such inability to
constitute a default under this Agreement.

13.6 Administrative Agent Approval of Instruments and Parties. All proceedings
taken in accordance with transactions provided for herein; all surveys,
appraisals and documents required or contemplated by this Agreement and the
persons responsible for the execution and preparation thereof; shall be
satisfactory to and subject to reasonable approval by Administrative Agent.
Administrative Agent’s counsel shall be provided with copies of all documents
which they may reasonably request in connection with the Agreement.

13.7 Administrative Agent Determination of Facts. Administrative Agent shall at
all times be free to establish independently, to its satisfaction, the existence
or nonexistence of any fact or facts, the existence or nonexistence of which is
a condition of this Agreement.

13.8 Incorporation of Preamble, Recitals and Exhibits. The preamble, recitals
and exhibits hereto are hereby incorporated in to this Agreement.

13.9 Third-Party Consultants. Administrative Agent may hire such third-party
consultants as it deems necessary, the costs of which shall be paid by Borrower,
to provide the following services: (a) perform environmental assessments;
(b) provide Appraisals; and (c) perform such other services as may, from time to
time, be reasonably required by Administrative Agent. This obligation on the
part of Borrower shall survive the closing of the Loan and the repayment
thereof.

13.10 Costs and Expenses; Indemnification; Reimbursement.

(a) Borrower shall pay (i) all reasonable out of pocket expenses incurred by
Administrative Agent and its Affiliates (but not the expenses of any other
Lender), including the reasonable fees, charges and disbursements of counsel for
Administrative Agent and any counsel to any assignee of Administrative Agent to
which the Loan Documents are pledged as security, in connection with the
syndication of the credit facilities provided for herein (to the extent such
expenses are customary), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
taxes and assessments and all expenses, charges, costs and fees provided for in
this Agreement or relating to the Loan or any Project then serving as
Collateral, including, without limitation, any fees incurred for recording or
filing any of the Loan Documents, title insurance premiums and charges, tax
service contract fees, fees of any consultants, Administrative Agent’s
processing and closing fees, Administrative Agent’s inspection fees, printing,
photostating and duplicating expenses, air freight charges, escrow fees, costs
of surveys, premiums of hazard insurance policies and surety bonds and fees for
any appraisal, appraisal review, market or feasibility study required by
Administrative Agent, (iii) all out of pocket expenses incurred by
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iv) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, by
Administrative Agent or any Lender as a result of conduct of Borrower that
violated a sanction enforced by OFAC.

(b) Borrower shall indemnify Administrative Agent (and any sub-agent thereof),
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or Guarantor arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any Guarantor, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by Borrower or Guarantor against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
Administrative Agent (or any sub-agent thereof) or any Related Party of
Administrative Agent, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the Administrative Agent acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph are several and not joint or
joint and several.

(d) The obligations on the part of Borrower under this Section 13.10 shall
survive the closing of the Loans and the repayment thereof.

13.11 Disclaimer by Administrative Agent and the Lenders. Administrative Agent
and the Lenders shall not be liable to any consultant, service provider,
contractor, subcontractor, supplier, laborer, architect, engineer or any other
party for services performed or materials supplied in connection with the
Projects. Administrative Agent and the Lenders shall not be liable for any debts
or claims accruing in favor of any such parties against Borrowers or others or
against any Property or any Project. Borrower is not and shall not be an agent
of Administrative Agent or any Lender for any purpose. Administrative Agent and
the Lenders are not joint venture partners with Borrower in any manner
whatsoever. Prior to default by Borrower under this Agreement and the exercise
of remedies granted herein, and Administrative Agent and the Lenders shall not
be deemed to be in privity of contract with any contractor or provider of
services to the Projects, nor shall any payment of funds directly to a
contractor, subcontractor, or provider of services be deemed to create any third
party beneficiary status or recognition of same by Administrative Agent or the
Lenders. Approvals granted by Administrative Agent or the Lenders for any
matters covered under this Agreement shall be narrowly construed to cover only
the parties and facts identified in any written approval or, if not in writing,
such approvals shall be solely for the benefit of Borrower.

13.12 Intentionally Omitted.

13.13 Titles and Headings. The titles and headings of sections of this Agreement
are intended for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

13.14 Brokers. Borrower and Administrative Agent represent to each other that
neither of them knows of any brokerage commissions or finders’ fee due or
claimed with respect to the transaction contemplated hereby. Borrower and
Administrative Agent shall indemnify and hold harmless the other party from and
against any and all loss, damage, liability, or expense, including costs and
reasonable attorney fees, which such other party may incur or sustain by reason
of or in connection with any misrepresentation by the indemnifying party with
respect to the foregoing.

13.15 Change, Discharge, Termination, or Waiver. No provision of this Agreement
may be changed, discharged, terminated, or waived except in writing signed by
the party against whom enforcement of the change, discharge, termination, or
waiver is sought. No failure on the part of Administrative Agent or the Lenders
to exercise and no delay by Administrative Agent or the Lenders in exercising
any right or remedy under the Loan Documents or under the law shall operate as a
waiver thereof.

13.16 CHOICE OF LAW. THIS AGREEMENT AND THE TRANSACTION CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.

13.17 Disbursements in Excess of Aggregate Commitment. In the event the total
disbursements by Administrative Agent exceed the Aggregate Commitment, the total
of all disbursements shall nonetheless be secured by the Deeds of Trust. All
other sums expended by Administrative Agent pursuant to this Agreement or any
other Loan Documents shall be deemed to have been paid to Borrower and shall be
secured by, among other things, the Deeds of Trust.

13.18 Submission to Jurisdiction; Waiver of Venue; Service of Process.

(a) BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN ORANGE COUNTY, THE COURTS OF THE STATE OF MISSOURI SITTING
IN SAINT CHARLES COUNTY, THE COURTS OF THE STATE OF TEXAS SITTING IN TARRANT
COUNTY, THE COURTS OF THE STATE OF TEXAS SITTING IN WICHITA COUNTY, THE COURTS
OF THE STATE OF NEW HAMPSHIRE SITTING IN ROCKINGHAM COUNTY, THE COURTS OF THE
STATE OF ARIZONA SITTING IN PIMA COUNTY, THE COURTS OF THE STATE OF INDIANA
SITTING IN MARION COUNTY AND OF THE UNITED STATES DISTRICT COURTS OF THE CENTRAL
DISTRICT OF CALIFORNIA, THE EASTERN DISTRICT OF MISSOURI, THE NORTHERN DISTRICT
OF TEXAS, THE DISTRICT OF NEW HAMPSHIRE, THE DISTRICT OF ARIZONA AND THE
SOUTHERN DISTRICT OF INDIANA AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

13.19 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original, but all such counterparts together
shall constitute but one agreement.

13.20 Time is of the Essence. Time is of the essence of this Agreement.

13.21 Attorneys’ Fees. Without limiting the generality of the expense
reimbursement obligations of Borrower set forth in Section 13.10, Borrower shall
promptly pay to Administrative Agent from Borrower’s own funds or from the
proceeds of the Loans, upon demand, with interest thereon from the date of
demand at the default interest rate, reasonable attorneys’ fees and all costs
and other expenses paid or incurred by Administrative Agent in enforcing or
exercising its rights or remedies created by, connected with or provided for in
this Agreement or any of the other Loan Documents, and payment thereof shall be
secured by the Deeds of Trust. If at any time Borrower fails, refuses or
neglects to do any of the things herein provided to be done by Borrower,
Administrative Agent shall have the right, but not the obligation, to do the
same but at the expense and for the account of Borrower. The amount of any
monies so expended or obligations so incurred by Administrative Agent, together
with interest thereon at the default interest rate, shall be repaid to
Administrative Agent forthwith upon written demand therefor and payment thereof
shall be secured by the Deeds of Trust.

13.22 Signs . Through the term of the Loan, Administrative Agent shall have the
right to erect one of more signs on any Project then serving as Collateral
indicating its provision of financing for the Projects, and Administrative Agent
shall also have the right to publicize its financing of the Projects as Lender
may deem appropriate.

13.23 Joint Borrower Provisions. Each Borrower acknowledges and agrees that it
shall be jointly and severally liable for the Loans and all other Obligations
arising under this Agreement and/or any of the other Loan Documents.  In
furtherance thereof, each Borrower acknowledges and agrees as follows:

(a) For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.

(b) To induce the Lenders to make the Loans, and in consideration thereof, each
Borrower hereby agrees to indemnify the Administrative Agent, Lenders and the
other Indemnitees against, and hold the Administrative Agent, Lenders and the
other Indemnitees harmless from, any and all liabilities, expenses, losses,
damages and/or claims of damage or injury asserted against Administrative Agent
and/or Lenders by any Borrower or by any other Person arising from or incurred
by reason of (i) reliance by the Administrative Agent and/or Lenders on any
requests or instructions from any Borrower, or (ii) any other action taken by
Administrative Agent and/or Lenders in good faith with respect to this Agreement
or the other Loan Documents.

(c) Each Borrower acknowledges that the liens and security interests created or
granted herein and by the other Loan Documents will secure Obligations of all
Borrowers under the Loan Documents and, in full recognition of that fact, each
Borrower consents and agrees that the Administrative Agent and/or Lenders may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or security hereof or of any other Loan Document:

(i) agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;

(ii) agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;

(iii) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

(iv) accept partial payments on the Obligations;

(v) receive and hold additional security or guaranties for the Obligations or
any part thereof;

(vi) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Administrative Agent, in its sole and absolute discretion may
determine;

(vii) release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof;

(viii) settle, release on terms satisfactory to Administrative Agent or by
operation of applicable laws or otherwise liquidate or enforce any Obligations
and any security therefor or guaranty thereof in any manner, consent to the
transfer of any such security and bid and purchase at any sale; and consent to
the merger, change or any other restructuring or termination of the corporate
existence of any Borrower or any other Person, and correspondingly restructure
the obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, under any
other Loan Document to which any Borrower is a party or the enforceability
hereof or thereof with respect to all or any part of the Obligations.

(d) Upon the occurrence of and during the continuance of any Event of Default,
Administrative Agent may enforce this Agreement and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Administrative Agent and/or Lenders at any time may have or hold in
connection with the Obligations, and in collecting on the Loans it shall not be
necessary for Administrative Agent to marshal assets in favor of any Borrower or
any other Person or to proceed upon or against and/or exhaust any other security
or remedy before proceeding to enforce this Agreement and the other Loan
Documents. Each Borrower expressly waives any right to require Administrative
Agent and/or Lenders, in connection with Administrative Agent and/or Lender’s
efforts to obtain repayment of the Loans and other Obligations, to marshal
assets in favor of any Borrower or any other Person or to proceed against any
other Person or any collateral provided by any other Person, and agrees that
Administrative Agent and/or Lenders may proceed against any Persons and/or
collateral in such order as it shall determine in its sole and absolute
discretion in connection with Administrative Agent’s efforts to obtain repayment
of the Loans and other Obligations. Administrative Agent may file a separate
action or actions against each Borrower to enforce the Obligations, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions. Each Borrower agrees that Administrative Agent, Lenders, each Borrower
and/or any other Person may deal with each other in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Agreement or the other Loan
Documents. The rights of Administrative Agent and/or Lenders hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Administrative Agent and/or Lenders as
a result of the bankruptcy, insolvency or reorganization of any Borrower or any
other Person, or otherwise, all as though such amount had not been paid. The
enforceability of this Agreement and the other Loan Documents at all times shall
remain effective even though the any or all Obligations, or any other security
or guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any Borrower or any other Person and whether or not any
Borrower or any other Person shall have any personal liability with respect
thereto. Each Borrower expressly waives any and all defenses to the enforcement
of its obligations under the Loan Documents now or hereafter arising or asserted
by reason of (i) any disability or other defense of any Borrower or any other
Person with respect to the Obligations, (ii) the unenforceability or invalidity
of any security or guaranty for the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations, (iii) the cessation for any cause whatsoever of the liability of
any Borrower or any other Person (other than by reason of the full and final
payment and performance of all Obligations), (iv) any failure of Administrative
Agent and/or Lenders to marshal assets in favor of any of the Borrowers or any
other Person, (v) any failure of Administrative Agent and/or Lenders to give
notice of sale or other disposition of any Collateral for the Obligations to any
Borrower or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Administrative
Agent and/or Lenders to comply in any non-material respect with applicable laws
in connection with the sale or other disposition of any Collateral or other
security for any Obligation, (vii) any act or omission of Administrative Agent
and/or Lenders or others that directly or indirectly results in or aids the
discharge or release of any Borrower or of any other Person or of any of the
Obligations or any other security or guaranty therefor by operation of law or
otherwise, (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (ix) any failure of Administrative
Agent and/or Lenders to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (x) the election by Administrative Agent,
in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code,
(xi) any extension of credit or the grant of any lien under Section 364 of the
United States Bankruptcy Code except to extent otherwise provided in this
Agreement, (xii) any use of cash collateral under Section 363 of the United
States Bankruptcy Code, (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person,
(xiv) the avoidance of any lien or security interest in favor of Administrative
Agent securing the Obligations for any reason, or (xv) any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against any Person, including any
discharge of, or bar or stay against collecting, all or any of the Obligations
(or any interest thereon) in or as a result of any such proceeding. Without in
any way limiting the foregoing, with respect to the Loan Documents and the
Obligations, each Borrower: (A) waives all rights and defenses arising out of an
election of remedies by Administrative Agent, even though that election of
remedies, such as non-judicial foreclosure with respect to security for
Borrowers’ obligations, has destroyed each of their rights of subrogation and
reimbursement against the other by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise; and (B) waives any right to a
fair value hearing or similar proceeding following a nonjudicial foreclosure of
the Obligations, whether arising under California Code of Civil Procedure
Section 580a or otherwise.

(e) The Borrowers represent and warrant to Administrative Agent and Lenders that
they have established adequate means of obtaining from each other, on a
continuing basis, financial and other information pertaining to their respective
businesses, operations and condition (financial and otherwise) and their
respective properties, and each now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of the
other and their respective properties. Each Borrower hereby expressly waives and
relinquishes any duty on the part of Administrative Agent and/or Lenders to
disclose to such Borrower any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of the other Borrowers or the
other Borrowers’ properties, whether now known or hereafter known by
Administrative Agent and/or Lenders during the life of this Agreement. With
respect to any of the Obligations, the Administrative Agent and/or Lenders need
not inquire into the powers of any Borrower or the officers, employees or other
Persons acting or purporting to act on such Borrower’s behalf.

(f) Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:

(i) Administrative Agent and/or Lenders may collect on the Obligations from any
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrowers; and

(ii) If Administrative Agent and/or Lenders foreclose on any real property
collateral pledged by any Borrower for the Obligations: (A) the amount of the
indebtedness owed by the other Borrowers may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price; and (B) Administrative Agent and Lenders may
collect from any Borrower even if Administrative Agent and/or Lenders, by
foreclosing on the real property collateral, has destroyed any right any
Borrower may have to collect from the other Borrowers.

(g) This is an unconditional and irrevocable waiver of any rights and defenses
each Borrower may have because the Obligations are secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Sections 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Borrower expressly waives any right to receive notice of
any judicial or nonjudicial foreclosure or sale of any real property collateral
provided by the other Borrower to secure the Obligations and failure to receive
any such notice shall not impair or affect such Borrower’s obligations hereunder
or the enforceability of this Agreement or the other Loan Documents or any liens
created or granted hereby or thereby.

(h) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, with respect to the
Loans and all other Obligations, each Borrower hereby waives with respect to the
other Borrowers and their successors and assigns (including any surety) and any
other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to setoff, to any other rights
and defenses available to it by reason of California Civil Code Sections 2787
and 2855, inclusive, or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which each of them may have or hereafter acquire against the
other or any other Person in connection with or as a result of such Borrower’s
execution, delivery and/or performance of this Agreement or any other Loan
Document to which it is a party until the Obligations are paid and performed in
full. Each Borrower agrees that it shall not have or assert any such rights
against any other Borrower or any other Borrower’s successors and assigns or any
other Person (including any surety), either directly or as an attempted setoff
to any action commenced against such Borrower by any other Borrower (as borrower
or in any other capacity) or any other Person until the all Obligations are paid
and performed in full. Each Borrower hereby acknowledges and agrees that this
waiver is intended to benefit Administrative Agent and Lenders and shall not
limit or otherwise affect any Borrower’s liability under this Agreement or any
other Loan Document to which it is a party, or the enforceability hereof or
thereof.

(i) Each Borrower warrants and agrees that each of the waivers and consents set
forth herein is made with full knowledge of its significance and consequences,
with the understanding that events giving rise to any defense waived may
diminish, destroy or otherwise adversely affect rights which each otherwise may
have against the other, against Administrative Agent and Lenders or others, or
against any collateral. If any of the waivers or consents herein are determined
to be contrary to any applicable law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by law.

13.24 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

13.25 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM
ADMINISTRATIVE AGENT OR ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

13.26 USA Patriot Act Notification. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual,
Administrative Agent will ask for Borrower’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow Administrative Agent to identify Borrower, and, if Borrower is not an
individual, Administrative Agent will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Administrative Agent to identify Borrower. Administrative Agent may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.

13.27 Amendments and Waivers. Administrative Agent and Borrower may, from time
to time, with the written consent of the Required Lenders, enter into written
amendments, supplements or modifications for the purpose of adding any
provisions to this Agreement or the Notes or changing in any manner the rights
of the Lenders or Borrower hereunder or thereunder, and with the consent of the
Required Lenders, Administrative Agent on behalf of the Lenders may execute and
deliver to Borrower a written instrument waiving, on such terms and conditions
as the Administrative Agent may specify in such instrument, any of the
requirements of this Agreement, the Notes or any Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall reduce the rate or extend the final maturity of
any Note or time of payment of principal, interest or fees on any Note or reduce
the principal amount of any Note, or change the amount or terms of any Lender’s
Loan or Ratable Share or the amount of any Lender’s Commitment (except for
(i) changes resulting from an assignment permitted hereunder or (ii) as provided
in Section 2.14), or change Section 13.28(b) in a manner that would alter the
pro rata sharing of payments required thereby, or release any Guarantor from the
Guaranty to which it is a party, or amend, modify, change or waive any provision
of this Section, or reduce the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by Borrower of any of
its rights and obligations under this Agreement, or consent to the release any
material portion of the collateral (unless otherwise permitted under this
Agreement), or amend, modify or change any other provision of this Agreement
that requires the consent of all Lenders, in each case without the written
consent of all Lenders; and provided, further, that no such waiver and no such
amendment, supplement or modification shall amend, modify, change or waive any
provision relating to the rights or obligations of Administrative Agent without
the consent of Administrative Agent. Any such waiver and any such amendment,
supplement or modification shall be binding upon Borrower, Administrative Agent
and each Lender, and all future holders of the Notes. In the case of any waiver,
Borrower, Administrative Agent and each Lender shall be restored to their former
position and rights hereunder and under the outstanding Notes, and any Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Event of Default, or impair any
right consequent thereon. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
modification, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without the consent of such Lender.

13.28 Setoff; Sharing of Payments by Lenders.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, following receipt of Administrative Agent’s written consent
(which may be withheld in Administrative Agent’s sole discretion), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of Borrower against any and all of the obligations of Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply). Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.

13.29 Application of Proceeds. Prior to the occurrence of an Event of Default,
Administrative Agent shall apply all payments and prepayments in respect of the
Notes in such order as shall be specified by Borrower. After the occurrence of
an Event of Default, Administrative Agent shall, unless otherwise specified at
the direction of the Required Lenders which direction shall be consistent with
the last two sentences of the penultimate paragraph of this Section, apply all
payments and prepayments in respect of the Notes and all proceeds of collateral,
if any, and any enforcement action (or other realization), in the following
order:

(a) first, to pay all costs and expenses incurred in connection with such sale
of collateral or enforcement action (or other realization), including reasonable
attorneys’ fees and expenses actually incurred (including, without limitation,
the expenses and other allocated costs of internal counsel and expenses and
costs associated with any collateral disposition or enforcement action (or other
realization);

(b) second, to pay all late charges then due under the Loan Documents;

(c) third, to pay all accrued interest on and then principal of any portion of
the Loans which Administrative Agent may have advanced on behalf of any Lender
for which Administrative Agent has not then been reimbursed by such Lender or
Borrower;

(d) fourth, to pay any fees, expenses, reimbursements or indemnities then due to
Administrative Agent;

(e) fifth, to pay any fees, expenses, reimbursements or indemnities then due
under the Loan Documents to the Lenders;

(f) sixth, to pay all accrued interest in respect of the Loans and any
obligations owing under any Swap Contracts;

(g) seventh, to the ratable payment or prepayment of principal outstanding on
the Loans in such order as Administrative Agent may determine in its sole
discretion; and

(h) eighth, to the ratable payment of all other amounts payable under the Notes
or under the other Loan Documents.

Borrower shall remain liable and will pay, on demand, any deficiency remaining
in respect of the Notes and the other Loan Documents, together with interest
thereon pursuant to the terms of this Agreement. The order of priority set forth
in clauses (b) and (c) above and the related provisions of this Agreement are
set forth solely to determine the rights and priorities of Administrative Agent.
The order of priority set forth in clauses (d), (e) and (f) above may be changed
only with the prior written consent of all the Lenders without necessity of
notice to or consent of or approval by Borrower, or any other Person. The order
of priority set forth in clauses (b) and (c) above may be changed only with the
prior written consent of Administrative Agent.

Notwithstanding any provisions concerning distribution of payments to the
contrary in this Agreement, so long as any Event of Default exists that has not
been waived by the Required Lenders, each Lender shall share in any payments or
proceeds, including proceeds of any collateral, received by Administrative Agent
or any Lender made or received at any time from and after any Event of Default
(“Proceeds after Default”) in an amount equal to such Lender’s Ratable Share of
the Proceeds after Default; provided, however, if any one or more of the Lenders
has not made any funding when required hereunder, the distribution of Proceeds
after Default shall be adjusted so that each Lender shall receive Proceeds after
Default in an amount equal to (1) the Proceeds after Default multiplied by
(2) the percentage (rounded to five decimal places) of the total amount
outstanding funded by all the Lenders that such Lender has actually funded. If
necessary, Administrative Agent and each Lender shall use the adjustments
procedure set forth in Section 13.28(b) to make the appropriate distributions to
the Lenders as set forth in this paragraph of this Article.

13.30 Swap Contracts. Prior to or substantially concurrently with the Closing
Date (and as an additional condition precedent to the obligation of Agent and
Lenders to make advances hereunder), Borrower may enter into Swap Contracts with
Wachovia Bank or with another Lender (or with Affiliates of Wachovia Bank or
such other Lender), or with another financial institution satisfactory to
Administrative Agent, for the purpose of hedging and protecting against interest
rate fluctuation risks with respect to the Loans, with a notional amount of at
least the Aggregate Commitment and a term at least until the Maturity Date, and
on such additional terms and conditions as are mutually approved by Borrower and
Administrative Agent and as are acceptable to Wachovia Bank or such other Lender
(or their Affiliates), or such other financial institution, as applicable. So
long as any Deed of Trust encumbers a Project and the Swap Contract has been
provided by Wachovia Bank or another Lender (or any of their Affiliates) in
connection with the Loans, Borrower’s obligations (including any payment
obligations) with respect to any such Swap Contract shall be secured by the
Deeds of Trust and any other Collateral, and any default by Borrower under any
such Swap Contract shall, at the discretion of Administrative Agent, constitute
an Event of Default under this Agreement. All Swap Contracts, if any, between
Borrower and Wachovia Bank or any other Lender (or any of their Affiliates) are
independent Agreements governed by the written provisions of the Swap Contracts,
which will remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms of any
Notes or other Loan Documents, except as otherwise expressly provided in the
written Swap Contracts, and any payoff statement from Administrative Agent
relating to the Notes shall not apply to the Swap Contracts except as otherwise
expressly provided in such payoff statement. By its signature below, Borrower
waives any right under California Civil Code Section 2954.10 (to the extent
applicable) or otherwise to prepay the Loans, in whole or in part, without
payment of any and all amounts specified or required under the terms of any Swap
Contracts (the “Indemnified Amounts”). Borrower acknowledges that prepayment of
the Loans may result in Lenders and their Affiliates incurring additional
losses, costs, expenses and liabilities, including lost revenues and lost
profits in connection with the Swap Contracts or otherwise. Borrower therefore
agrees to pay any and all Indemnified Amounts if the Loans are prepaid, whether
voluntarily or by reason of acceleration, including acceleration upon any
transfer or conveyance of any right, title or interest in any Property giving
Administrative Agent the right to accelerate the maturity of the Loan as
provided in the Loan Documents. Borrower agrees that Lenders’ willingness to
offer the Loans to Borrower is sufficient and independent consideration, given
individual weight by Lenders, for this waiver. Borrower understands that Lenders
would not offer the Loans to Borrower absent this waiver.

ARTICLE XIV

RELEASE OF PROJECTS

14.1 Borrower’s Acknowledgment Regarding Buyer Financing. Borrower acknowledges
that Administrative Agent has not in any manner, by this Agreement or otherwise,
committed to provide any financing to or for the buyers of any Project other
than the financing of the Tranche Two Projects and the Tranche Three Projects to
the extent the conditions to such financing set forth herein have been satisfied
(or otherwise waived in writing by Administrative Agent).

14.2 Full Payment. Except as provided in this Section 14, unless Administrative
Agent otherwise consents in writing, no Project or any part thereof shall be
released until all indebtedness and obligations of Borrower under the Loan
Documents have been paid and performed in full and all Swap Contracts have been
terminated (or sold or transferred on terms mutually acceptable to Borrower and
the swap provider) and all indebtedness and obligations owing thereunder or in
connection therewith have been paid and performed in full.

14.3 Partial Release. At the written request of Borrower, Administrative Agent
shall release Projects from the lien of the applicable Deeds of Trust upon the
satisfaction of all the following conditions precedent with respect to the
Project being released:

(a) at the time of the release no Event of Default or Unmatured Event of Default
shall have occurred and be continuing;

(b) after giving effect to the proposed release, no less than three (3) Projects
shall remain Collateral;

(c) the Project must be transferred to a non-Borrower.

(d) Borrower shall have paid all fees and costs in connection with the release,
including recording and reconveyance fees and costs, and any fees and costs
reasonably incurred by Administrative Agent;

(e) Concurrently with Administrative Agent’s release of each of the Projects,
Borrower shall pay to Administrative Agent (for the ratable benefit of the
Lenders) a release payment equal to the greatest of the following amounts:

(i) One hundred ten percent (110%) of the then current Adjusted Loan Basis for
such Project;

(ii) The minimum amount which, when applied to the outstanding principal balance
of the Loans, would result in a Debt Service Coverage Ratio (based on the
Projects remaining as Collateral after the proposed release) equal to 1.25:1.0;
or

(iii) The minimum amount which, when applied to the outstanding principal
balance of the Loans, would result in an Loan-to-Value Ratio of not more than
sixty-six percent (66%), based on the Projects remaining as Collateral after
giving effect to the proposed release;

(f) Borrower shall provide to Lender at Borrower’s sole cost and expense such
title insurance endorsements to the Title Insurance Policies for the remaining
Deeds of Trust as Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to Administrative Agent, which shall insure
that after such release, the remaining Deeds of Trust shall continue as valid
first position liens against the Projects covered thereby.

14.4 Release of Borrowers. Prior to a Borrower acquiring a Project serving as
Collateral, such Borrower may be released as a Borrower under the Loan Documents
upon the satisfaction of all the following conditions precedent:

(a) Administrative Agent shall have received a written request for such release;
and

(b) The Borrower to be released shall have executed and delivered to
Administrative Agent such written releases of Administrative Agent and Lenders
as reasonably required by Administrative Agent.

ARTICLE XV

EXHIBITS

The following exhibits to this Agreement are fully incorporated herein as if set
forth at length:

Exhibit A — Property Description

Exhibit B – Form of Assignment and Assumption Agreement

Exhibit C – Loan Budget

Exhibit D – Form of Note

Exhibit E – Commitments

Exhibit F – Closing Conditions

Exhibit G – Form of Borrowing Notice

[Signatures Appear on Following Page]

5

IN WITNESS WHEREOF, Administrative Agent and Borrower have caused this Agreement
to be duly executed and delivered as of the date first above written.

 
"Administrative Agent”
WACHOVIA FINANCIAL SERVICES, INC., a
North Carolina corporation, as Administrative Agent
By: /s/ Anne McNeil
Name: Anne McNeil
Title: Vice President
"Lenders”
WACHOVIA FINANCIAL SERVICES, INC., a
North Carolina corporation, as a Lender
By: /s/ Anne McNeil
Name: Anne McNeil
Title: Vice President

6



    “Borrowers”

G&E HEALTHCARE REIT EPLER PARKE
BUILDING B, LLC,
a Delaware limited liability company



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller



      Its: Authorized Signatory

G&E HEALTHCARE REIT 5995 PLAZA DRIVE,
LLC,
a Delaware limited liability company



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller



      Its: Authorized Signatory

G&E HEALTHCARE REIT NUTFIELD
PROFESSIONAL CENTER, LLC,
a Delaware limited liability company



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller



      Its: Authorized Signatory

G&E HEALTHCARE REIT ACADEMY, LLC,
a Delaware limited liability company



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller



      Its: Authorized Signatory

G&E HEALTHCARE REIT MEDICAL PORTFOLIO
2, LLC,
a Delaware limited liability company



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller



      Its: Authorized Signatory

7